Broad economic policy guidelines (2003-2005)
The next item is the debate on the report (A5-0142/2003) by Mr García-Margallo y Marfil, on behalf of the Committee on Economic and Monetary Affairs, on the Commission Recommendation on the Broad Guidelines of the Economic Policies of the Member States and the Community for 2003-2005(COM(2003) 170 - C5-0189/2003 - 2003/2074(INI)).
Mr President, I would like to start by explaining exactly what we are discussing. We are dealing with the economic guidelines, and in my view, there are three novel aspects to them. Firstly, they are economic guidelines for three years, not just for one year. Secondly, they will be discussed alongside the employment guidelines. Thirdly, we are holding these discussions at a time of recession. We have learnt this morning that the most powerful economy in the European Union has entered into recession. These are therefore no ordinary economic guidelines.
Given these circumstances the Committee on Economic and Monetary Affairs and myself in particular, were requested to draft a report promptly to allow the Commission and the Council to study it. We were asked to try and arrive at the broadest possible consensus. We have achieved this. All the groups had to make compromises but we did manage to reach an agreement. I should like to take this opportunity of highlighting the splendid work of the spokespersons for the various groups. Othmar Karas spoke on behalf of my group, Robert Goebbels spoke on behalf of the Group of the Party of European Socialists and Carles-Alfred Gasòliba i Böhm spoke on behalf of the Group of the European Liberal, Democrat and Reform Party.
I would also like to say to the Commission that whenever Parliament has been invited to respond, the response has invariably been helpful. As suggested in the Poem of the Cid, a servant will always respond well to a good master. I urge you to bear this in mind and to involve Parliament in the discussion of these economic guidelines. Amongst other things, this discussion will serve to put pressure on the Member States lagging furthest behind.
I shall now outline the key points of my report. Firstly, we want to know whether the current coordination mechanisms are adequate, or whether further measures are needed. We understand that the Treaty states that national policies, supply policies and short-term policies are policies of common interest and should be coordinated. We are now three years behind with the implementation of the Lisbon strategy. Whenever the Commissioner appears before us, he states that the delay is due to lack of application and due diligence on the part of the Member States We wish to do more than simply wring our hands. We would like to suggest appropriate action to remedy these failures concerning implementation. We have two proposals in this regard. We would ask the Commission once and for all to draw up a list detailing the rigidities hindering implementation of the internal market and structural change. This list should also detail priorities, measures required and the calendar for meeting the Lisbon objectives by 2010.
Assuming that lack of due diligence on the part of the Member States is the reason for this delay, we call upon the Commission to explain to us what it could do to remedy the situation. Once upon a time there was a Spanish constitution stating that Spaniards should be fair and charitable. Unfortunately this constitution did not contain any provisions detailing how such a transformation was to be achieved. Subsequently, Spain endured three civil wars during the nineteenth century. We call for coordination to guarantee that all economic policies are going in the same direction. That is what coordination is about.
Secondly, I would like to stress that I believe wholeheartedly in maintaining balanced budgetary positions. There is no need to change things that are working well just because other things are not. Monetary policy has worked well during this period. This policy is aimed at achieving price stability. It is managed through an independent bank and a Stability Pact that has maintained only a certain degree of discipline in the Member States. I stress that there has only been a certain degree of discipline. Some States have gone significantly astray. I would therefore like to reiterate my conviction that budgetary balance must remain the objective. As the Commission stated, those extravagant countries will have to reduce their structural deficit by half a percent of GDP.
Thirdly, convergence programs should be assessed differently, as the Commission itself highlighted. The Commission has to verify that budgets are balanced. It also has to check carefully to ensure Member States do not exceed the 3% limit. In future, the Commission ought to take account of each Member State's starting point. It ought to take account of each country's debt and of how it plans to use resources obtained. It ought also to take account of the country's anticipated future commitments. Take the case of a country which is not in debt, which plans to allocate money to public finances, notably to measures promoting the Lisbon strategy, and which does not have significant commitments for the future. The case of a country where these circumstances do not apply is entirely different.
We call upon the Commission to ensure that Member States build up a budgetary reserve when times are good, or, to use a Biblical image, when the cows are fat. Such a reserve could be drawn on in bad times. We stress that countries should also reduce taxes whenever possible. In particular, we advocate a reduction in taxes increasing labour costs, as this would stimulate employment. Countries that cannot afford to reduce taxes should introduce supplementary measures. They should reduce public spending or increase income in other ways. It is impossible to maintain a balanced budget and reduce taxes at the same time. You cannot have your cake and eat it.
As regards the policy on wages, we advocate keeping wages in line with the Retail Price Index. We believe actual wages should be in line with productivity. We advocate increasing labour mobility. In addition, we call on the Commission to speed up work on eliminating the fiscal barriers hindering the transfer of employment pensions. We further call on the Commission to establish an appropriate fiscal policy to complement the agreement reached on pensions. We appeal for social dialogue. Allow me to reiterate that we would like to see fiscal incentives for employment. We call for a reduction of the burdens that make employers unwilling to take on staff, especially those on the lowest wages.
With regard to policies on investment, we are aware it has frequently been said we are lagging behind the United States because of lack of investment, especially in technology. We are also aware that we are more or less on a par with the United States in terms of public investment. Under investment occurs in the private sector. We therefore call for a benchmarking exercise to pinpoint the various needs, inadequacies and shortcomings of those companies. This is particularly relevant if small and medium-sized companies, with less than nine employees, are to access new technologies. Resources can only be allocated efficiently if the full picture is clear. We just need to know how things stand. We would like the Commission to report on this promptly. After all, to paraphrase a Spanish poet, there is no such thing as a favourable wind for a sailor who has not yet set his course. All we are requesting is a report to identify inadequacies and deficiencies in SMEs. It would then be possible to establish how best to proceed.
I would like to end by thanking all the groups and their spokespersons for their efforts. Once again, the Commission can be assured that Parliament is ready, willing and able to help overcome the difficult situation we find ourselves in.
Mr President, I would like to begin by thanking Mr García-Margallo y Marfil for his report. I would also like to thank all those Members of Parliament involved for their active cooperation in its production.
Clearly, we are launching a new venture. It differs substantially from our activities in previous years. For the first time, the broad guidelines of economic policy cover a three-year period. The Commission recommendations on these guidelines are based on the fundamental principles established at the 2003 Brussels European Council. As Mr García-Margallo y Marfil pointed out, it is also the first time these guidelines are being put forward alongside the broad guidelines on employment.
For the first time too, a number of changes to the broad guidelines of economic policy have been included. We believe these changes are crucial. The general part of the guidelines has been drastically cut. We believe now is the time to focus more effectively on priorities. We have defined the specific guidelines for each country in a more precise and systematic manner. It is also the first time a specific reference to the Eurozone has been included.
As is only to be expected, the economic strategy built into the guidelines of economic policy is based on the conclusions of the Lisbon European Council. The García-Margallo y Marfil report contains some criticism of the broad economic guidelines. It alleges they are not sufficiently ambitious. In my opinion this criticism is not justified. The broad guidelines relate well to the agreements reached at Lisbon. It is also true that we are aiming at commitments that can be defined and assessed more effectively. I agree with Mr García-Margallo y Marfil on this, and will comment later on his idea for a specific action plan. The underlying problem however is not devising new plans, but implementing what we have already agreed.
In our opinion, we also need to take account of the particular situation we are in at the moment. We need to deal with the difficulties posed by the cyclical conditions. Mr García-Margallo y Marfil emphasised this. I also agree however that we should not set aside the fundamental elements of our strategy just because we are currently in a somewhat difficult situation.
Our strategy is based on three key ideas: healthy macroeconomic policies, structural reforms and sustainable processes. As regards healthy macroeconomic policies, I think we all agree that achieving budgetary balance is essential. I also agree with Mr García-Margallo y Marfil that it is especially important to guard against repeating past mistakes. The latter entailed implementing polices promoting cyclical economic patterns thus storing up problems for the future. The Commission outlined its concern over this problem in its communication last November. We pointed to the need to implement the Stability and Growth Pact during the good periods of the economic cycle, not just during the bad ones. This is essential if we want to avoid subsequent problems. In short, we are seeking to establish a sound policy and allow automatic stabilisers do their job.
When it comes to the potential for growth, I completely agree that the necessary structural reforms should be implemented. These are key to ensuring the economy of the European Union stands up better to external fluctuations. Nonetheless, if these reforms are to be effective they must be all-embracing and applied jointly. We fully agree on the need to increase employment. The difficulty concerns whether we need to implement specific employment incentives or whether it would be better to draw up a general economic policy with employment as its objective. We think the latter is the best option.
Mr García-Margallo y Marfil, you said that one of your concerns was the implementation of an action plan on structural reform. You asked two questions. Firstly, you asked why we do not have a list of structural reforms. Secondly, you asked why we are not using mechanisms to monitor these reforms more effectively. In my opinion, the list of structural reforms is contained in the Lisbon conclusions. Our yearly progress reports are contained in the summary reports. It also true that it falls to Member States to implement them. Establishing another new plan would not resolve the problems. We believe we already have the plans. We know what we need to do. I feel the crucial issue is how we implement these plans. We therefore think we should focus on two essential aspects of this.
Firstly, there are the yearly reports issued by the Commission on the application of the broad economic guidelines of economic policy. The main idea behind moving from one to three years is to focus more on the application of annual principles, and less on their definition. Another reason was to place greater emphasis on the peer pressure system established in the European Union. This is a key aspect of the coordination of economic policies. You raised an important issue, Mr García-Margallo y Marfil. You queried whether or not this is sufficient. I believe that it is sufficient if we can count on political agreement on the part of the Member States to apply joint decisions. We must remember that the system of coordinating economic policy consists of coordinating national economic policies based on a Community system. We must also remember that peer pressure is the only way we have of implementing this. The sole exceptions are the recommendations we use to identify certain failures and, of course, the Stability Pact.
As regards improving sustainability, the importance of public debt is worth noting. I agree with you on the need to focus on this issue and we are paying special attention to it. We think it is essential to provide for future obligations by setting aside assets beforehand. We also feel it is crucial to ensure a greater and better use of natural resources. Consequently any form of sectoral subsidy resulting in a less efficient system in environmental terms must be given careful consideration. Similarly, sustainability and social cohesion must be considered as objectives of economic policy.
Lastly, I would like to refer briefly to another proposal presented in your draft involving a Lisbon implementation plan. I think we share your disquiet. The Commission has made it clear that it is concerned about the failure to implement the decisions taken at Lisbon. Clearly, implementation is behind schedule. Once again, however, I do not feel that the solution lies in devising new plans. Rather, I believe we must move ahead more speedily with what we have already decided. Political will is essential for this. So too is Parliament's support. The positions adopted in this House will be crucial to the success of all the efforts required.
Mr President, Commissioner, Mr Garcia-Margallo, ladies and gentlemen, let me say right from the start that the Commission has always had, and will continue to have, our group's support for anything that helps to generate more economic dynamism and anything that furthers the implementation of the common objectives and decisions.
There is, however, one point to which allusion has already been made and which it is important to underline from the outset. We have an internal market concept, we have the Lisbon and Gothenburg strategies, we have European competition policy, we have the Financial Services Action Plan and the Risk Capital Action Plan, we have Article 2, which obliges Member States to pursue a course of economic policy coordination, we have the Stability and Growth Pact, we have the euro, we have EU enlargement and hence the expansion of the internal market into a home market, and we have the eco-social market economy as our model of economic governance, which means competitiveness within a free market, promoting social cohesion while being mindful of its responsibility towards nature and people. Should not all this be enough to put us in a better position than we are in? Why do we need new economic policy guidelines? We need them because we have no European employment policy, because we have no European economic policy, and because the task of implementing all the various decisions that we jointly adopt is therefore primarily a matter for the Member States and because many Member States fail to do their homework. Half-heartedness, superficiality, a lack of courage, and complacency, indeed, insincerity about many of the key issues on the Community's agenda shape the picture. There is a lack of ambition and a lack of political will. Let me say this here today: new economic policy guidelines are no substitute for political will, for the willingness to act instead of apportioning blame, and for greater commitment and a willingness to accept responsibility for all these issues. We need more European thinking instead of wrong-headed national egotism.
There can therefore be only one message sent out from here today, and it is this: we need a benchmark. Who is the best, the most creative, the fastest, the most successful in implementing common decisions? It is results that matter, not guidelines or a succession of summits. It is the successes, not the means of achieving them, that matter, and we must therefore do our utmost to implement what we have agreed. We need fresh impetus, new and courageous efforts, more own capital, more risk capital, and a climate that favours business start-ups. We must strengthen the internal market and remove distortions of competition. We must introduce majority voting on matters relating to taxation and harmonise all business taxes in Europe. We need more competitiveness, more research, more competition in education and research, and more competition on merits. If we finally do what we all pledge to do at all the summit meetings, Europe will not only be the world's number one in terms of its population and area, but also in terms of competitiveness and employment.
Mr President, Commissioners, ladies and gentlemen, Mr García Margallo's report, which I consider to be an important contribution to the development of effective coordination of the Union's economic and social policies, starkly exposes the shortcomings which have characterised the drawing up of the broad economic and social policy guidelines in recent years. On the one hand, there has for too long been no attempt to establish a proactive policy that can combat the trends towards stagnation and recession which are still raging through many of the Union's economies. On the other hand, to say the least, the principle of streamlining and coordinating employment policies through the Broad Economic Policy Guidelines has been belatedly recognised. Moreover, the goal of achieving the strategy laid down in Lisbon in 2000 and the related structural reforms by 2010 has been included in what seems as yet to be a rather ill-defined fashion.
We must not underestimate the progress made, but it must be stressed that we now need to overcome the delays and ambiguities, providing for effective coordination of Member States' economic, employment and environment policies by establishing a proper calendar setting out the intermediate steps for achieving the Lisbon and Gothenburg objectives by 2010, particularly with regard to public investment in the research, education and lifelong training sectors and a European network of essential services, starting with transport and telecommunications.
Moreover, we also need to set up an institutional coordinating structure in the euro area so that - as stated in Mr García Margallo's report - the euro area has a single representative in all the international economic and financial institutions. Lastly, we need, for the euro area too, to define the phases of an economic, social and environment policy which is also compatible with the Lisbon strategy and with flexible management of the Stability and Growth Pact.
As of 2004, these measures should become the core of the Broad Economic Policy Guidelines and the new goals for enhancing flexible management of the Stability and Growth Pact. In this regard, I would stress that we need to avoid general formulae and great ambiguity: not all economic policies can both satisfy the Lisbon and Gothenburg criteria and respect the constraints of the Stability and Growth Pact in terms of public deficit and government debt, even in the event that the Pact is managed more flexibly, as proposed by the Commission - whose efforts we appreciate - particularly in this current phase of virtual stagnation.
In other words, the Commission cannot ignore the fact that a discrepancy of 3% with regard to the minimum objective of 60% of government debt is due to an increase in current expenditure, or maybe to tax cuts across the board, or to a policy of boosting public and private investment - for example, in research, in training, in retraining workers of retirement age who wish to continue working - especially considering that such investment is recognised, formally recognised, by the Commission itself as an objective of common interest.
The same priorities should be pursued, as Commissioner Solbes said, in periods of growth too, when the conditions are created for greater compatibility between the broad economic and employment policy guidelines and the parameters of the Stability Pact, which is also - and the Central Bank itself must not forget this - a Pact which should seek to increase income and employment and, after Lisbon, to bring about full employment and social cohesion.
Mr President, Commissioner, ladies and gentlemen, the Group of the European Liberal, Democrat and Reform Party supports Mr García-Margallo y Marfil's report. We believe it rightly emphasises the importance of providing a more appropriate framework to ensure that the objectives set in the various stability pacts and the main broad guidelines of economic policy are attained. The stability and credibility of the Union's economy and its single currency are at stake.
Over the last few days we have become very much aware of social unrest resulting from essential proposals to reform pensions systems. Reform is needed to guarantee pensions and associated benefits. These are integral parts of the welfare state system characteristic of the European Union. The Union provides and guarantees the best social protection and the greatest social balance when compared to other large economies.
If it is to preserve that balance, the European Union must make a more determined effort to take the action many have called for in recent times. During the preparations for the Spring European Council in Brussels under the current Greek Presidency, we highlighted two shortcomings. The first was failure to attain the Lisbon objectives. The second concerned the need to tackle a number of outstanding structural reforms mentioned in Mr García-Margallo y Marfil's report. Action on these is certainly needed.
I should like to reiterate the importance of this area. It encompasses a number of unresolved key issues which are therefore still holding back economies and their development at European level. Liberalisation of some sectors is one area where action is outstanding. Another is failure to adopt technological innovation. Research and development is not being promoted adequately either. Further, as Mr García-Margallo y Marfil pointed out, it has now become urgent to give priority to SMEs, especially to those with the most potential for growth and innovation.
It is well known that large corporations tend to shed jobs when times are hard. This is happening at the moment. It is actually the SMEs that create more employment and stimulate economic recovery. I would emphasise once again that such recovery must take place within a strict framework and budgetary balance. It is also essential to attain the objectives set in the stability pacts. These are an integral part of the framework on which the European Union and the euro are based and from which they will develop. We cannot afford to restrict or weaken it.
Mr President, I am the rapporteur for the report on the Guidelines of the Economic Policies of the Member States. The idea was for us also to have voted on that report today. For the first time, we would have seen economic and employment policy guidelines coordinated in terms of time, but that was unfortunately not to be the case. As rapporteur, I pulled out all the stops so that we should be ready in time, but to no avail. It means that this report will not be presented until the June part-session, and by then it will be too late. It means that the Council will decide on the guidelines on the same day that we vote in Parliament, and the Council will not therefore be able to take account of our points of view. That is serious because it means that the important balance between the two processes will go to pot. Instead, the economic perspective will totally dominate. It is a shift we also see elsewhere in political life. It bodes well neither for the Lisbon process nor for the social Europe in which so many Europeans have placed their hopes and confidence.
The EU now finds itself in a difficult economic situation, with weak demand, low levels of investment and growing unemployment in ever more Member States. What was of course needed was a clear overhaul of the economic guidelines, but the Commission continues, unfortunately, to support the Stability and Growth Pact and budget discipline and to believe in the possibility of saving our way out of the crisis. If, through having a common currency, it is not permitted to increase state expenditure and there is no possibility of regulation by means of flexible exchange rates, only the labour market remains. The measures proposed by the Commission are therefore concerned not so much with economics as with the labour market. It is a question first and foremost of reducing labour costs and the attendant social costs, but that leads to a reduction in domestic demand, which is incredibly important. That, of course, is what needs to be increased if we are not to enter a vicious circle.
The Stability and Growth Pact was duly created in order to keep inflation under control during a period of growth when there was a perhaps justified anxiety about inflation. Today, the situation is different. Now, the same Pact is instead giving rise to deflation and growing unemployment. The policy of economic and monetary union binds all the eurozone countries to a common fate and to a policy of cut-backs leading to a type of collective decline. 'United we stand and united we fall', the refrain might go. It means, on the other hand, that those countries are well placed that are able to say no to the euro and to remain outside the policy of economic and monetary union. My own country, Sweden, is to hold a referendum on EMU in September, and, with each month that goes by, opposition to the euro is growing, both among the general public and among economic and political experts.
We in the Confederal Group of the European United Left/Nordic Green Left believe it would be infinitely better to continue with the Lisbon policy and to pin our faith in investment in skills, knowledge and innovation. Ideally, we need comprehensive public investment programmes strategically designed so as to strengthen demand both for products and services from the private market and for training, research and other such things that increase knowledge. That is the way forward, and if the actors in the market do not themselves succeed in meeting these requirements, it is we politicians who must create the conditions that induce companies to dare to think in the long term. It is impossible to save our way out of the crisis.
Mr President, rapporteurs, today it was the intention to have a joint debate on both the global economic guidelines and the employment guidelines. The rapporteur for these employment guidelines of the Committee on Economic and Monetary Affairs stated a moment ago that we have a problem. Not only are we trying to simplify the guidelines, not only are we here to talk about a three-year period, but we are also trying, as they say, to 'streamline' them. We have not managed to do this. This is very unfortunate since the broad and global economic guidelines in the text to a large extent refer to the employment guidelines which are yet to be discussed in the Committee on Employment and Social Affairs.
The problems are patently clear, and in the light of these problems - some people in the Netherlands say that every disadvantage has its advantage - in the light of these circumstances, we have held emergency talks with the Council and the Commission in order to alleviate this problem we have, namely the inability to submit our opinion on the employment guidelines on time. The Council has promised that, in the next few years, the consultation period will be longer, and the Commission has also promised that it will submit its proposals more quickly. Both have pledged this in writing.
Having said this, there is still a problem in my view. As Mr Schmid has already pointed out, we are unable to commit to deadlines in certain areas. This means that we need to inform both the Commission and the Council of the opinions of the Committee on Employment and Social Affairs in a more informal manner as and when we can and, at a later stage, of the opinions of the plenary too. I would mention the fact that, since there were 167 amendments to the employment guidelines, some restraint is called for.
I should like to make a few comments on the broad economic guidelines and particularly those employment guidelines. As some speakers have mentioned already, we are at the moment talking about both long-term policy - which could be referred to as the Lisbon policy, 2010 - and short term policy, and, in the short term, we are facing a recession, as we were reminded a moment ago. During a recession such as this, there is no longer a labour shortage, but rather a job shortage. This means that employment guidelines should be more dynamic in the short term and should also be more country-specific in a number of ways. This job shortage also translates into a shortage of work placement and work experience places. Neither does it offer any incentives to solve the poverty problems. Reintegration is said to be adversely affected and the concept of availability comes under pressure. Financial incentives that are being mentioned here are more limited and will not immediately have the desired effect on the poverty trap and the promotion of jobs. In fact, what we need to do in the short term is to consider job sharing again. Issues that are very much on the agenda and which I should like to emphasise are working shorter hours, options to cut down the number of hours, the reduction of overtime, which is currently growing rapidly, and possibly promoting subsidised work and social economy or the third sector.
Alongside this, entrepreneurship should be stimulated. In our committee, a number of proposals have already been expressed in the form of compromise proposals in order to stimulate the small and medium-size businesses, and they strongly emphasise the fact that the pillar of equality has taken a knock. We should like to maintain this equality. This does mean, however, as the Belgian Employment Minister has already pointed out, that certain target groups, such as the elderly, should perhaps be pleased with the fact that they can enjoy their early retirement at the moment. This is the subject of political debate. We will bring our proposals to the next meetings and we will take it from there.
Mr President, we are all aware of the current economic difficulties faced by national governments. For those like myself from countries within the eurozone it is clear that the constant decline of the euro vis-à-vis the United States dollar is causing considerable problems for our exporters. All of this at a time when the global economy is already facing many uncertainties. Rather than dwelling on the current difficulties and becoming doom and gloom merchants, we need to take a positive approach and I commend our rapporteur for his approach in this regard. I fully share his conviction that the European economy is one which urgently needs a new approach to economic policy making.
This year's broad economic policy guidelines cover a three-year period and a new streamline procedure within the European employment guidelines has been put in place. I very much welcome this. I would hope that this integrated and longer-term planning perspective will bring about the desired level of economic policy coordination between the Member States. At the same time it is important that each Member State government fulfils its duty to react to the particular set of circumstances in that Member State and uses those policy instruments open to it to boost competitiveness, employment and the national economy.
The summit's decision to set up a special employment taskforce in this regard is welcome. While the successful completion of the enlargement process is clearly being focused upon by all institutions, we must avoid becoming too inward-looking in the Union. The newly-enlarged market will add a new impetus in terms of investment opportunities and labour mobility to the whole competitiveness agenda. I sincerely hope that forthcoming presidencies will take this view and prioritise those areas of the Lisbon Agenda where further progress is needed.
The suggestion of enforcement powers for the Commission smacks of a centralist approach to economic development that has long become obsolete as our new Member States from central and eastern Europe can testify. I doubt if any of the ten new Member State governments would take kindly to the idea that their national budget must be vetted in Brussels, rather than in their own national parliaments. I would be opposed to any proposal to bestow economic governance powers on the EU in the context of the forthcoming Treaty revision.
Even in the context of this debate, it is proper to put down a marker to make it clear that attempts to create a federalist EU, as distinct from a confederation of Member States, must be strongly resisted. The EU is unique in this respect and our goal and vision must continue to be a Union of Europe of the Nations.
Mr President, it was one year ago yesterday that we held a debate on the global economic policy guidelines in this plenary. During this debate, I made some critical remarks about the economic policy guidelines. I indicated that the promises were very rarely kept. To my chagrin, I have to say that little has been done with this criticism since. It is therefore logical that the same criticism should now also apply to the report by Mr García-Margallo y Marfil.
Last year, we already saw a decline in economic growth. We now have to conclude that, despite fine policy intentions, recovery is still not on the cards. It appears that, with the policy guidelines, which form an open coordination method, we in the European Union are unable to cope with an impending recession. In addition, the objectives of the Lisbon process do not appear achievable with the current instruments. In short, the transposition of the policy intentions under implementation and the implementation of the guidelines leave something to be desired.
Meanwhile, I have gleaned from various sources that an open coordination method does not work. In practice, this method is apparently too non-committal and is also not very well-defined. Consequently, cooperation by means of the open coordination method is not sufficiently binding upon the Member States. It would therefore be useful if it were made clear in what way the Member States can work together in the field of employment and social policy, obviously thereby taking into consideration the Member States' responsibilities.
I should like to put a question to the European Commission, and specifically Commissioner Solbes, in this connection. Can you indicate whether, and if so when, you will be tabling proposals in order to improve cooperation within the framework of the Lisbon process? In this respect, do you deem it possible to come up with a clear definition of the open coordination method in the short term?
A few years ago at the Stockholm Summit, it was decided to aim for integration of environmental policy and social policy into the economic policy guidelines. This was with the intention to establish a sustainable and social market economy in the European Union. At present, economic prospects are uncertain, which has an impact on the creation of a sustainable and social market economy. I should therefore like to bring two important points to your attention.
First of all, social policy. In the debate on social policy, the European model is compared to the American model. The European model is based on solidarity, while the American model is not. The question is now to what extent this solidarity is still reflected in the policy which the Union is wishing to adopt.
Secondly, I should like to draw your attention to the need for integrating environmental policy into economic policy. In my view, there is too little attention paid to the environmental aspects of economic policy. It seems that the integration of economic and social policy is more obvious than integrating environmental policy into economic policy. Might the reason lie in the fact that environmental policy costs money initially and does not lead to profits that are readily measurable? I would therefore welcome, alongside references to the importance of the environment, clear and concrete environmental objectives to be included in the economic policy guidelines. Objectives with regard to energy consumption and CO2 emission reductions spring to mind in this respect. Economic growth will need to go hand in hand with a responsible use of natural resources. Moreover, I consider taking active government measures aimed at increasing birth rates in Europe in a bid to keep pension schemes affordable extremely debatable.
Since both the report by Mr García-Margallo y Marfil and this debate are critical about the global guidelines, it is time that the European Commission took these comments to heart. We, as the European Parliament, will need to ensure that economic policy is implemented in a consistent manner. The Commission must be pro-active and must inform Parliament in good time about the results achieved.
Mr President, Commissioner, rapporteur, when introducing this report on the BEPGs, the rapporteur declared himself to be satisfied with the broad, almost unanimous consensus achieved within the Commission, and, I imagine, within Parliament. I can see why, but I believe that there lies the limit of our work and, ultimately, also one of the limitations of the BEPGs as such. It is easy to support the Lisbon objectives - who would not agree on these objectives - but what is difficult is to agree on the instruments. If you were members of a national parliament, Mr President, Mr Trentin, it would ultimately be a hard task to achieve consensus on the choices to be made and the positions to be adopted. I believe that this - but we know that now, it is an intrinsic problem - is the limitation of these major guidelines and the open coordination policies, particularly because I feel we need to have the courage to go further on some issues, making decisions rather than seeking the lowest common denominator of different positions held within Parliament and by the different Member States, and getting to the heart of the issues.
I want to mention three points, which I feel receive insufficient emphasis in both the BEPGs and the report. The first is pension provision. Let this be understood - and we must shout it out loud and clear - there are going to be generations of poor pensioners in Europe and we are not doing anything about it because we do not want, we are not strong enough or courageous enough to impose certain choices on those who stand to benefit from pension systems not changing in due time. We have systems which are financially unsustainable, whose treatment of the younger and future generations is wicked, and yet we cannot muster the political will to change the situation. The issue would cause a heated debate even in Parliament. We have witnessed the strike in Austria, we have witnessed the strike in France and there will soon be a strike in Italy. The status quo lobby upholding the interests of those seeking to prevent any changes in the field of pensions is powerful and active. I believe that the European Parliament's documents and statements too must call strongly for protection of the interests of all, especially the youngest citizens.
In his report, which is, moreover, valuable, Mr García-Margallo calls for social dialogue. I believe that, where an issue such as pensions is concerned, what is needed is not dialogue but a social debate instead and, where necessary, a political debate too. The pensions dialogue with the people filling the squares in Vienna, Paris or Rome, where the people's fear is exploited with demagogic proposals when they know full well that something needs to be done, is a sterile dialogue, a dialogue that can lead nowhere.
Another point: immigration. Although I can think of an amendment which I hope will not be supported by the Group of the European People's Party (Christian Democrats) and European Democrats, I hope that the reference will be retained in the report to the important role played by immigrants and immigration in increasing the dynamism and flexibility of the European economy at precisely the time when, with enlargement, some of the larger countries are calling for the introduction of the free movement of workers to be postponed until 2011. The free movement of workers will contribute greatly to the dynamism of the European economy and the reference must be preserved.
I will end with one last point, Mr President: the Lisbon goals, making the European economy the most competitive knowledge-based economy. We must ask ourselves how that will be possible in countries such as the European countries which reject the cutting-edge technology of GMOs and stem cells.
Mr President, I fully agree with the previous speaker, Mr Della Vedova, that the greatest challenge to economic sustainability is the growth in Europe's ageing population, which is a problem we must tackle while its economic impact is still controllable. The status quo is not really an option for European governments. In order to prepare for the overall as well as the budgetary effects of ageing populations we have to increase employment, reduce public debt and reform pensions and health care systems. The additional costs that would result from postponing the pension system reforms will in the future be taken out of the pockets of today's youth. Change, even change that is necessary and inevitable, always meets with resistance, which is what we have also experienced this week in Strasbourg. This resistance to change, however, cannot be allowed to become a pretext for delaying necessary reforms or a barrier to them.
Europe's economic situation is worrying and our economic growth is clearly poorer than what was forecast. Avoidance of geopolitical risks now gives us some hope of faster economic growth, but numerous experts are also pointing out that in forecasts made in the last two years faster economic growth has always been put off until the following six-month period.
Our poor economic growth is largely home-made: 'made in Europe'. Ladies and gentlemen, sluggish growth, falling productivity, a decrease in external demand, a decline in business and consumer confidence, and the continued rise in unemployment are facts of life this year. The only positive factor is the low rate of inflation, which has averaged around 2% and will possibly fall even further.
At their summit meetings the heads of our Member States have promised to implement structural reforms allowing growth and stability. The extent to which this has been done in practical terms, however, has been inadequate, and poor economic growth and mass unemployment are the price we pay for putting off these reforms. If we want the broad guidelines of economic policies to have a successful outcome they should incorporate a clear work programme which defines the main areas of action for reform and a timetable for completion. In addition, the guidelines should list the special actions which are needed in those areas where internal political 'stalemate ' has obstructed progress in certain Member States.
The EU is still characterised by its under-utilisation of human resources. Our employment rate, which is low when viewed in the international context, is also due to the misconceived incentives embedded in our benefit systems, which are conducive to withdrawal from the labour market or remaining outside it. Tax and benefit systems should be reformed, for example, by reducing excessively high rates of tax for those on low incomes. Tax reductions, however, should be made for everyone in paid employment. More flexible arrangements for working time and less stringent regulatory systems would enhance participation in the labour market and improve employment opportunities.
Mr President, in presenting Parliament with the broad economic policy guidelines, Commissioner Solbes has observed that Europe is apparently lagging behind the United States inasmuch as the Americans seemingly have a more flexible labour market and greater productivity. The observation seems so obvious that no one any longer takes the trouble to check the facts.
The fact is that actual economic conditions in the United States bear less and less relation to the dominant political discourse in Europe. According to Professor James Galbraith of the University of Texas in Austin, the high level of unemployment in the United States is not a result of the flexibility symbolised by 'hire and fire'. I quote in English:
Madam President, Commissioner, ladies and gentlemen, one might be surprised at the way in which the first few recitals of this report have been interpreted but, in the final analysis, this merely shows that everyone agrees with the evidence: the disastrous situation facing the European economy, specifically slow growth, the loss of confidence amongst investors and consumers and the increase in unemployment, to which I would add the unsustainable levels of income inequality, poverty and social exclusion.
This situation requires a new approach to drafting economic policy decisions in order to achieve the aims of high growth, full employment, sustainable development and greater social cohesion. The only problem is that, when confronted with the evidence, the answer is unfortunately always the same: speed up the process of liberalisations and structural reforms, as recommended in the Lisbon strategy - an approach that the employers' representatives welcome so wholeheartedly - wage moderation and sticking to labour flexibility and job instability. Let us be clear about this: the rapporteur's amendments accept and support the guidelines proposed by the Commission. The rapporteur himself acknowledges that these guidelines are a repetition of previous recommendations, but what is being called a new approach is only 'more of the same', with even greater intensity when what is crucial is to find a new direction. We would need to propose a total change to the liberal shift of the EU's economic and social guidelines. We must also ask ourselves about the causes of this situation and the answer to this question can be found in the policies that have been pursued to date. One only has to look at the current situation to see that making the labour market more precarious, eroding workers' rights and moderating wages are not going to increase productivity, combat poverty or respond to demand that is falling, both internally and externally.
The link between the economies of the Member States and the reduction in purchasing power is well known, as is the need to invest in education and training and in research and technology in order to facilitate higher productivity. As has already been stated here on several occasions, however, we need to do the opposite of what the stupid rules of the Stability Pact call for, which is forcing a reduction in public investment, leading to the State having no responsibility in the fields of health and education and making it difficult to use the Structural Funds correctly in the countries with the weakest economies. Similarly, economic and social cohesion requires a bigger Community budget, not the smallest budget to be proposed in recent years, which is what the Commission has just presented for 2004, accounting for less than 1% of Community gross national income. Similarly, liberalisations and privatisations are calling into question public service and its quality, as demonstrated by recent workers' protests throughout Europe.
The most shocking aspect of this report, therefore, which closely follows the Commission's recommendations for this year's economic guidelines, is the argument it makes for its increasingly neoliberal measures despite the serious consequences they are having. The Commission makes its aim clear, by expressing the view that wage increases must remain moderate, with the aim of allowing profit margins to be re-established. The focus of the Commission's policies is always profit and not people and this is why it is so insistent in calling for a flexible, mobile and cheap labour force, without rights, which can be used whenever, wherever and however employers wish, thereby supporting job instability over employment, and demonstrating total disregard for working people. I reiterate: this cannot be the way forward. The European Union must be a project for people and not only to increase the profit of a few and the workers should be given greater respect. Treating workers with dignity is a crucial step in increasing labour productivity.
Madam President, chance occasionally organises things rather well. We are debating these broad economic policy guidelines when, barely 48 hours ago, the French state was paralysed by a general strike and when huge demonstrations against government projects to reform the retirement pensions system brought together more than two million men and women from every town in France.
Has Mr Raffarin misinterpreted these broad guidelines that, overall, echo those of previous years? No, Mr Raffarin is a faithful disciple of the Commission. He forces himself to administer one of the potions, namely the sixteenth, recommended by the good doctors of Brussels. 'In particular, Member States should over the coming three years design, introduce and effectively implement reforms of pension systems, encourage longer working lives by modifying incentives that encourage early withdrawal from the labour market and by restricting access to early retirement schemes, increase funding and improve, where necessary, access to supplementary pension schemes'.
Potion number 3 is also in danger of failing to promote social cohesion, which is however one of the objectives adopted in Lisbon. It concerns salaries. The Member States must 'ensure that nominal wage increases are consistent with price stability and productivity gains. In particular, wage developments should remain moderate.'
Along the same lines, the measures providing for greater 'flexibility' in the labour market might be cited. Potion number 6: review labour market regulations. Potion number 7: facilitate labour mobility, both geographical and occupational.
It is true that the Margallo report introduces a few touches of humanity into these economic remedies reminiscent of Molière's Doctor Diafoirus, but he does not fundamentally alter the ultra-liberal philosophy underlying them. They are about erasing the social advances that, more often than not, are the result of workers' struggles. Under the guise of promoting competition and increasing productivity, the process is under way of creating a society in which everyone is engaged in open warfare against everyone else. We are a long way from the model of the social market economy that might represent a European ideal, humanely reconciling the necessity for private initiative with the need for a social guarantee that each and every person's basic needs will be met. It is symptomatic that these prescriptions demand sacrifices from employees alone. There is no mention of those possessors of capital who have accumulated, and are accumulating, considerable profits, in particular by practising unfair dismissal and by dissolving companies.
In conclusion, allow me to quote an extract from an editorial in the Basque newspaper, Egunkaria, which was arbitrarily banned a few weeks ago. I quote, in translation: 'Today, we are no longer in the age of Aristotle, who justified slavery by observing that ships did not sail unaided. Nowadays, when ships do in fact sail more or less unaided, economic policies should not seek growth at any price. They should seek quality, not quantity.' That is not, unfortunately, the perspective from which these guidelines have been written, and that is why I shall not be able to vote in favour of this report.
Madam President, in its broad economic policy guidelines (2003-2005), the Commission presents a group of recommendations that, in themselves, appear to us to be completely sound: ensuring the long-term viability of public finances, launching structural reforms, particularly of the labour market, in order to make better use of human resources, reducing unduly high marginal tax rates, encouraging competition, reforming pension systems and so on.
In the eurozone - especially in France and Germany - these recommendations are, unfortunately, scarcely put into practice. Economic revival is having to wait, unemployment is increasing and the date of a return to balanced public finances is forever receding. Nowhere are anything but rigidity and tensions to be seen. I would also emphasise, incidentally, that the situation in the eurozone is much more serious than that in the rest of Europe. Responsibility for this failure is shared. At national level, never enough emphasis can be placed upon the disastrous consequences of the socialist periods in France, which set rational public discourse back years by inculcating the belief that increased spending could be accompanied by less effort, with people on a 35 hour working week and retiring at the age of 60, having contributed to their pensions for only a limited period. We have ended up with the unrealistic mentality that can be observed today and from which it will only be possible to emerge by educating people over a long period of time.
Europe is also partly responsible for this situation, however, although this is not of course mentioned in the Commission's document. The blame lies partly with the ideology of out-and-out openness, which ought to have stimulated reforms and which, in reality, destabilises societies and increases tension; with the pro-immigration policy, which was to have reinvigorated society but which, in reality, increases the burdens upon it and leads to social disintegration; and with the euro itself, which has done away with internal currency fluctuations but has at the same time introduced new and different forms of rigidity that impair growth.
I am not here talking solely about the rigidities of the Stability and Growth Pact, which will probably need to be deferred or made more flexible, but of forms of rigidity that are very much more serious because they are structural and that stem from the unification of monetary and exchange policies. Recommending the broad economic policy guidelines, as does the report by Mr García-Margallo y Marfil of this Assembly, is no way to solve these problems, because it does not give rise to any soul-searching or to any criticism of the European policies followed to date. The only perspective outlined is that of continuing down the road to unification and of doing so more radically, with more powers of coercion for the Commission.
Only under duress could we recommend this path of unification, for it will prove disappointing, unproductive and, no doubt, even dangerous for Europe. In our opinion, the EU should change strategy and make the protection of European societies its number one priority. If people felt better defended, they would no doubt be a little more ready to adapt.
Madam President, colleagues, ladies and gentlemen, we are here today to discuss the broad economic policy guidelines of the Member States and the European Union, and I would therefore like to start by making one thing very clear. I reject any coordination of Member States' economic policies by the European Union. The Member States must continue to be responsible for coordination. The method whereby, in all areas where the European Union has no competence, conditions are stipulated in the framework of open coordination and guidelines, is fundamentally wrong and moves Europe in the wrong direction. The responsibility for economic policy in Europe must remain with the individual Member States. What we need in Europe is competition between locations, which can be stimulated by the Member States' different economic policies and which in turn strengthens Europe as a location for business and investment and fosters positive development in this area.
In my view, economic policy coordination can take place, at best, where the bases for competition are strengthened and also, of course, wherever this common coordination aims to guarantee currency stability. It follows from this - if we emphasise the Member States' responsibility in this area - that the Member States also have a specific responsibility for taking the action now required. To put it another way, the economic problems which we currently face in Europe's economy are largely the economic problems of large Member States, namely France, Italy and Germany. What we must do is clearly underline that these are not cyclical problems but structural problems. The key question for these countries is this: will they manage to summon the strength to undertake reforms? These future reforms cannot simply mean tinkering with the system. No, the key question is this: will they summon the strength to overhaul the systems per se in these countries? When I say 'overhaul the systems', I mean the areas which exacerbate the structural problems. I mean the high labour costs, the high taxes, the costly healthcare systems, the inflexible labour markets, the obstructive trade unions, and the soaring costs of pensions. These are the areas where there are structural problems, and these are the areas which must be tackled. I believe that by undertaking structural reforms in the major areas of social spending as well as in the pensions sector, we will also remove the budget risks which in turn have an impact on the debt situation in the various countries. This is a crucial point, also in the context of the Stability and Growth Pact. What we need in these countries is a common-sense majority to ensure that the Stability and Growth Pact is not undermined even more than it is at present.
Madam President, Mr García Margallo has drafted his report in the tradition of the Lisbon approach. It is a balanced report which, more so than the guidelines themselves, is seeking to strike a balance between financial-economic and social and employment-directed policy. Like others, I think it is unfortunate that we were unable to discuss Mr Schmid's report on the employment guidelines today, for it is precisely this integrated approach that is of great importance.
Something which I would particularly like to address is the report's plea to set up a structural reforms action plan. Like others, including the Commissioner, I am critical about setting up yet another plan. I do think that the underlying analysis is right, namely that so little comes of the recommendations from previous global guidelines and of the Lisbon agenda because the Member States do not actually implement those recommendations and because the Commission does not have any actual power of enforcement in these matters. I share this view. Very often, many fine words are spoken and nothing is done about them. Furthermore, the same government leaders who agree on this are, in Brussels, often those who are reluctant to actually implement the attendant legislation.
What I would welcome is for the plan for a task force, which was set up during the previous European Summit and which mainly aims to implement policy, to be coupled to this idea of structural reforms. I think that this idea fits in very well with what must be done by this task force under the leadership of Wim Kok, namely to draw the attention of the Member States to the need for implementing the strategy. In my view, the economic rigidities which Mr Margallo mentioned are precisely those things that fall within this scope of financial-economic and social and employment policy.
I should like to mention a few points. Flexible employment patterns with certainties for workers; increase in labour productivity with a better quality of work; less rigid working and opening times, but also workers' having more say about their hours; intensification of the knowledge potential, but lifelong learning for all, and all age categories; greater labour mobility, but with continuity of accrued rights; and the list goes on. In all those structural reforms, it is important to strike this balance and to create a basis for improvements rather than to call for protest.
I think that the urgency is clear, that the direction is also clear if viewed in this context and that it is essential that those paper recommendations should be translated into real policy. Moreover, I hope that this task force can play an important part in this.
Madam President, ladies and gentlemen, the question we are debating this morning is an important one. Hence, the regret and even anger I immediately feel at seeing Parliament consulted too late, and therefore too briefly, about an issue that is, however, vital to our fellow Europeans. We are indeed concerned with the period 2003-2005 which, as may be seen, has already largely begun.
My second regret, which also amounts to clear, firm disagreement, relates to the liberal philosophy underlying the report. The European Commission's proposal and the report, are again based upon a justification of the Stability and Growth Pact, a fact which goes on to lay the foundations for almost all the proposals put before us. As many of my fellow MEPs have said, this is a step that is, at one and the same time, outmoded and retrograde. When growth is seen to have declined considerably and sharp increases in employment are again seen everywhere, there is nothing for it but to be in favour of revising the Stability and Growth Pact.
If growth is to be stimulated and jobs created, we must, as Europeans, give ourselves room for manoeuvre in our public finances in order to increase public and private investment, to stimulate research and development and to take account of the social dimension as a positive factor, rather than the restraining one that the liberals maintain it is. In the guidelines proposed to us, there is therefore, at one and the same time, an evident lack of political ambition and a dramatic inversion of political priorities, whereby employment becomes what I shall call a variable used to make adjustments to finances, the economy and the stock exchange and which leads to a proliferation of company restructurings whose only purpose is to increase financial profits.
That is why, this morning, I would state my overall disagreement with the spirit, the principles and the poverty of the proposals being put before us. We shall therefore, of course, vote in favour of the amendments aimed at improving them, but we shall continue to fight for a Europe in which citizenship and the social dimension count for more.
Since I still have a few seconds left, I should like to conclude with a final word in the form of a question to those of our fellow MEPs who, this morning, have had some very harsh words to say about employees who defend their pensions, and I would ask them if they themselves are prepared to sacrifice their parliamentary pensions. In the light of my experience, allow me to say, Madam President, that I think they are probably not so prepared.
Madam President, the report states that the EU is at present in a difficult situation, with sluggish growth, falling profits, lower external demand, reduced confidence among companies and consumers and increased unemployment. Indeed, it is a genuinely disastrous situation, but the question is: what is it due to? I agree with the rapporteur that a new approach to economic policy is required, but what new approach? Neither the Commission nor the rapporteur seems to have a proper answer to that question. Might it have to do with the fact that the very starting point for the analysis has no basis in reality? The report says that economic development is poor in the EU. On average, that is of course no doubt the case, but the fact remains that, beneath that average, the reality varies incredibly from one EU country to another.
We are all aware that the situation in Germany is incredibly serious. At the same time, it is by no means as bad in the three EU countries that have chosen to remain outside the eurozone: Great Britain, Denmark and Sweden. In these countries, inflation and unemployment are lower than in the eurozone, and growth is higher. In 2002, growth in the eurozone was 0.9% compared with 1.8% in the three EU countries not participating in economic and monetary union. In Scandinavia, growth is highest in Denmark, the only country which, in a special referendum, said no to EMU. The German financial newspaper, Handelsblatt, also stated the other day that one of the main causes of the German crisis is the exorbitant rate for the euro that makes German exports more expensive. In Sweden, we do not have this type of problem because, fortunately, we still have our own currency, the rate for which varies in relation to other currencies and is thus continually adjusted to the actual situation in the Swedish economy.
Another problem for Germany is that, in a depression, it cannot, independently and on the basis of its own needs, decide how large a budget deficit it is to permit for the time being in accordance with normal principles of economic policy. When, as now, it is permitting an increased budget deficit to avoid a total economic disaster, the EU instead threatens to impose a fine upon the country.
All this shows that the attempt, via EMU and the euro, to conduct a centrally managed economic policy in 15 different countries has been a failure. The report does not, however, touch upon this. There is the feeling that EMU and the euro have become holy cows that cannot be criticised at all within the EU. When all the facts conspire to indicate that the EU countries should be permitted a greater measure of democratic self-determination, the rapporteur nonetheless chooses to emphasise dogmatically that the Member States are responsible for coordinating economic policy.
We now know that a centrally directed bureaucratic economic policy within the EU is a disaster. There are many tasks to which the EU can profitably devote itself, for example those of contributing to peaceful conflict resolution and counteracting cross-border threats to the environment. The experiment involving a compulsory, uniform and standardised economic policy for all the EU countries has proved a failure. This is something I hope the Swedish electorate will remember when, on 14 September, it votes on whether or not Sweden is to exchange the krona for the euro.
Madam President, the euro's strength at present is supposed to be an indication that the European economy is in quite a healthy state. We all know that this is actually not the case. In reality, things are not looking good for us. In recent decades, we have lived beyond our means. The fact is that our social, pensions and healthcare systems are no longer affordable. The result is that those who are willing and able to contribute find themselves burdened with levies and taxes which they can no longer afford. If we want to solve the problems, we must ease the burden on our contributors, which also means cutting taxes. Europe must distribute the burdens more fairly. As well as cutting taxes, we must also create employment conditions which once again enable businesses to create jobs so that working becomes a worthwhile option again. Work must become a worthwhile option in Europe once more. This is the only way to ensure that we can tackle our economic problems effectively in future.
Madam President, Commissioner, we have heard a great many noble objectives being expressed in today's debate. We have heard about full employment and social security, and there is undoubtedly a broad consensus here in this House. The only question is: how do we achieve it?
The EU is responsible for competition, the internal market, the euro, for areas where there are common objectives and a common need for action, and I think that is the right approach. However, I am a fervent opponent of the plan to coordinate economic policies at European level in future. In fact, I would be happy if the things that do fall within European competence actually worked out in practice, which brings me to two points.
Here we are today, with yet another debate about the Lisbon strategy; my astonishment mounts from day to day whenever the Commission talks about this strategy and claims that it is continuing to pursue this objective. Perhaps in many years' time, we will talk about how Europe had a dream. We should look at ourselves self-critically for once and ask how on earth we are ever to achieve this goal. I would like to focus on two points here, and I am particularly interested in tangible action. Firstly, I expect the Commission, in future, to identify exactly where the homework needs to be done at national level. In other words, it must put its finger on the weak spots, and do so promptly. This issue has already been addressed on numerous occasions. The second point that I see as being very important is that the Commission should not undermine its own actions in future. We have Commissioner Monti who is responsible for competition, we have Commissioner Bolkestein who deals with the internal market, we have Commissioner Liikanen who is responsible for business and who says what form it must take in Europe, we have Commissioner de Palacio, and we have Commissioner Solbes, who regularly tells us which structural reforms are needed in Europe and the Member States, and I support that, I am not criticising. However, where I do criticise these Commissioners and what annoys me is when the Commission itself produces proposals which conflict with this Lisbon objective, which conflict with the aim of deregulating the labour market. I am thinking, for example, of the directive on precontractual employment relationships and the form that they will have to take in future and also the discrimination which will occur if an entrepreneur - even if he has not yet signed a contract - fails to keep his eye on the ball and ends up being sued because the Commission did not think to build in a reversal of the burden of proof here. I have written to these Commissioners. Mr Solbes, you have answered on behalf of the Commission. Unfortunately, your answer was not specific enough. What I want from the Commission is a shift away from the principle that each Commissioner conducts the affairs of his or her department independently along the lines of 'I'll do my thing and you do yours'. Please stop the Commission from producing any more directives like this, which, in practice, conflict with the objectives that you yourselves have set for the Member States.
This brings me to my second point, namely the Stability and Growth Pact. On the one hand, I would like to thank you, for at a time when criticism of this issue is being voiced in the Commission, you have kept the flag flying and ultimately campaigned resolutely for the Stability and Growth Pact. However, here too, I expect you to put your finger on the weak spots clearly and promptly in future. The last time you appeared before us in the Committee on Economic and Monetary Affairs, the opinions you expressed on Germany were quite opaque. I asked you this: 'Are you assuming that what is planned is adequate? Are you assuming that the deficit criterion will not be exceeded this year? Are you assuming that the target will be achieved in 2004 or 2006?' We all knew that this would not be the case. Here, your task would be to speak up promptly and send out a clear warning signal so that no one is surprised when the target is not achieved after all. False expectations are being awakened, and you have a responsibility to ensure compliance with the Stability and Growth Pact.
Madam President, Commissioner, ladies and gentlemen, this new discussion on the broad economic policy guidelines is taking place concurrently with the presentation of the guidelines for employment and at a time when the priorities laid down by the Commission for the internal market strategy are well known.
It is therefore to be hoped that these initiatives and the employment instruments and options that support them are coordinated, because they are intended to ensure economic recovery and growth, full employment and an improvement in the quality of work, social cohesion and inclusion and to increase the competitiveness of the Member States' economies and of the economy of the Union as a whole.
We should therefore support the rapporteur's ambition - which stands in contrast with the timidity of the Commission proposal - when he calls for the broad guidelines to make good use of the structural reforms and when he states that the Commission and the Member States must commit themselves to fulfilling a strictly timetabled action plan by 2010.
This joint discussion is taking place, coincidentally, a few days after the Ecofin Council was informed that France and Germany would not be able formally to meet the deficit criteria. It is significant that, having received new information, the Commission has confined itself to noting the fact, without feeling the need, where powerful economies such as those of France and Germany are concerned, to make harsher recommendations. If this is a sign that the time has come for the European institutions to look more closely at the real state of the Union's economic development than at the uncritical and, sometimes, irrational compliance with criteria of debatable scientific value, all well and good. Discipline and financial rigour are obviously crucial, but it is utterly ridiculous to refuse to use the deficit - created by sound investment and accompanied by cutbacks in lower quality expenditure - as an instrument of anti-cyclical policy. Europe's economic stagnation is serious, far-reaching and sustained and overcoming this will require a policy of active stabilisation that is not incompatible with long-term fiscal equilibrium.
The rapporteur's observations on the Stability and Growth Pact are, therefore, pertinent. Public deficits must be evaluated flexibly, taking account of each State's level of overall debt, public investment needs and requirements arising from the ageing of the population. The creation of a budgetary reserve, which is topped up in periods of growth and used in times of recession, will be a good measure, not least because some of today's problems are rooted in the excessive tolerance the Commission has shown towards spending by some States at times when the economy is working well.
Lastly, it would have been useful if the report had made a recommendation for the evaluation of excessive deficits to include a toned-down golden rule. It would then be the Commission's task to identify the investments and public expenditure necessary to comply with the Lisbon strategy, in order to give coherence and harmony to all policies, instruments and objectives arising from the recent initiatives in the field of economic policy.
Madam President, once again the workers are being called on to pay the price of the crisis plaguing the European and global economy in order to support the competitiveness of European big business within the framework of the struggle taking place for control of the raw materials markets and thanks to the unbridled pursuit of increased profitability.
The reference point for the essence of the economic guidelines was set by Ecofin itself, when it decided that the main objectives for the next three years would be to reform the pension systems in order to cope with the challenge of the ageing population, increase the efficiency and flexibility of the job market and improve competitiveness through education and training, research and technology. Whereas the socio-economic situation is worsening and inequalities are multiplying, the policy of structural reform, which results in unemployment being shared out, makes uncertainty and insecurity the norm and limits workers' incomes, is again being promoted in order to safeguard the lasting growth of the profits of big business.
The broad economic policy guidelines are guidelines to promote the notorious Lisbon strategy, especially in the fields of employment relations and the social security systems. For the first axis of the economic guidelines, boosting economic growth, there is a call for the faithful application of the Stability Pact, a reduction in wage and non-wage costs, a link between wages and productivity, measures to make part-time and temporary work the norm and the promotion of disincentives which will prevent workers from leaving productive activity, the aim being the mandatory extension of working life, and measures for training in early retirement.
For the second axis, reducing public debt, there is a call for a drastic cut in social spending on workers' health and health care, the aim being for government pension, health and welfare systems, spending on health care, programmes to support the unemployed etc., in other words all forms of social spending, to be cut back because they undermine financial stability, given that government budgets are not in a position to meet these costs.
For the third, the reform of the pension systems and health care systems, and in the name of financial equilibrium, there is a call for the speedier overturn of the pension systems by increasing the retirement age and reducing pensions, in other words, the gradual abolition of the state's social security obligations and the encouragement of privatisation and commercialisation of the health and welfare sectors. In other words, the aim is to impose the liberal choices of big business by fire and sword. It is, to say the least, unacceptable, under pressure from monopoly interests, to persist with such unsuccessful measures, which lead the workers into impoverishment and marginalisation, in order to support the unaccountable profiteering of big business. The workers are reacting intensely to this policy and are taking to the streets en masse in all the countries which are trying to apply it.
We support them in their struggle and join with them in condemning this anti-grass roots policy for serving the interests of capital and we are contributing to their fight and supporting the formation of anti-monopolistic, anti-imperialistic rallies to overturn it.
Madam President, I would like to thank all those who have spoken in this debate. Unfortunately, time does not allow me to deal in detail with all the points raised. I will however make a few remarks I think are relevant.
Firstly, I am grateful to the House for its cooperation. I appreciate the problems it is up against. I too would have welcomed a joint debate on the broad economic guidelines and the employment guidelines today. Sadly, one was not possible. I appreciate how little time Parliament has available. The Council and the Commission are under similar constraints. It should be borne in mind that the Commission's proposals need to be based on decisions taken at the Spring European Council. It is therefore very difficult to start on this kind of work before April.
Secondly, today's debate is essentially about whether the economic policy decided on is right for the current situation, or whether this situation should lead us to change our economic policy. It appears that two issues have become confused in the course of the debate, namely economic policy and the instruments of economic policy. In my view, a study of the operation of macroeconomic policy during this period suggests it is helping to handle the crisis. Monetary policy has changed, obviously. Also, fiscal policy is now markedly more expansive than before as a function of the limits agreed under the Stability and Growth Pact. I shall return to this point later.
I do believe, however, that the current situation should not lead us to back pedal regarding structural reform. After all, structural reform is about modernising our economies.
It has been suggested that the Stability and Growth Pact is acting as a brake on the economy at present, and that it is a problem. I would argue that the Stability Pact has been presented in too simplistic a way, as a rigid tool that does not allow any room for manoeuvre. This is not the case. A further mistaken assumption was made, namely that discretionary fiscal policies are right for any economic situation. I think economic theory says otherwise and holds that such policies are only appropriate in very specific circumstances.
I believe it is worth thinking carefully about what I consider a crucial issue. It appears that the very countries experiencing the greatest difficulties are precisely those that currently have the greatest deficit. One might wonder whether the deficit caused the poor economic situation or whether it was the other way around. I feel we need to look elsewhere in search of a solution. Recent developments in Japan and the internal impact of measures taken by the present Administration in the United States are worth considering.
I remain convinced that the Stability and Growth Pact is the best instrument at our disposal. It provides for an appropriate and flexible fiscal policy. This policy is created automatically, insofar as the automatic stabilisers are allowed to operate. Impulsive action is controlled and the potentially negative consequences prevented.
I believe that the vision of our economic policy presented has, in some cases, tended to be anecdotal. It focused on detail and veered towards caricature. This is most certainly not a policy based more or less exclusively on wage restrictions. Nothing could be further from reality. Wages are always set in relation to productivity. This is not a policy focusing solely on employment either.
The policy consists of three key instruments I referred to earlier. These are sound macroeconomic policies, structural reforms together and medium and long term economic, social and environmental sustainability. We do not have flexibility in the labour market exclusively in mind, not even when referring to structural employment policies. What we are about is the development of the population, the rate of employment and, of course, labour markets adjusted to the new situation.
It goes without saying that the economic policy guidelines do not run counter to what was agreed at Lisbon. Rather, they are one of the many instruments allowing us to implement the Lisbon process.
I am surprised at the emphasis on drawing up new action plans and new lists of things to be done. I am also surprised at the many references to the need to be better informed about what is happening. I assume the House is aware that the Commission's summary report on the implementation of the Lisbon strategy was published in January. This report contains all the necessary information on the progress made by each of the Member States in implementing Lisbon. You will even find lists and tables showing which countries performed best and which did worst. In addition, you will find details of which three countries performed best or worst on each of the objectives. All the information is therefore available. Furthermore, a report on implementation of the broad economic guidelines is drawn up annually and indicates clearly where the shortcomings are.
Our main problem does not therefore involve understanding the situation we are in, but in trying to change it. By virtue of our system, this falls within the competence of the Member States. Our present system is based on peer pressure, as I stated earlier. This is obviously a crucial point.
A number of honourable Members mentioned the open method of coordination. In my view, this should only be applied in cases where the Treaty does not provide for a specific method. It is therefore a useful method, but one to be used sparingly and by agreement.
I am sorry time does not permit me to go into further detail. I would however like to take this opportunity of thanking you all for your contributions to this morning's debate.
Thank you, Commissioner.
The debate is closed.
The vote will take place at noon.
The next item is the report (A5-0153/2003) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the appointment of Mrs Gertrude Tumpel-Gugerell as a member of the Executive Board of the European Central Bank [8090/2003 - C5-0193/2003 - 2003/0810(CNS)].
Madam President, it falls to me to convey to the House and to the Council the opinion of the Committee on Economic and Monetary Affairs on Mrs Tumpel-Gugerell's appointment. I speak on behalf of the chairman of the committee, Mrs Randzio-Plath.
I should first like to say that the vote of acceptance, the vote in favour of the appointment of Mrs Tumpel-Gugerell, was carried unanimously within the Committee on Economic and Monetary Affairs. I should also like to say that this was no accident. It was because all the members of the committee agreed that the candidate has the requisite training and ability to carry out the task before her.
Secondly, I should like to say that the committee was fully satisfied with the written and oral answers provided by the candidate. We were particularly impressed with her pertinent responses to questions on three key issues. I am now speaking on behalf of my group. We noted that the candidate is a firm believer in the dogma of price stability formally proclaimed at Maastricht. We found too that the candidate believes equally firmly that it is for the European Central Bank, acting quite independently, to guarantee the dogma of price stability without prejudice to its duty to work towards the other objectives contained in the Treaty. Further, we were delighted to find that the candidate is fully prepared to cooperate with the European Parliament. This will be to the advantage of the European Central Bank. It will render its positions clearer and more public. It will also serve to boost the image of this House. I would remind you that we have been discussing the broad economic guidelines and that all the speakers emphasised the willingness and ability of Parliament to work loyally towards strengthening an economy that is currently in poor shape. Indeed, the European Union as a whole will benefit and Parliament will help to bring the Bank closer to the citizens. The latter will be better able to understand the Bank's objectives, methods and actions.
I should also like to underline, further to this morning's debate, that Parliament is fully prepared to cooperate with the European Central Bank in its task of maintaining price stability. This stability is one of the main achievements of the latest stage of the European economy launched at Maastricht. I trust this morning's vote will provide confirmation of this.
With regard to the economic guidelines we would like to point out that it is for the Member States to strive to reduce inflationary pressure in sectors where it occurs, notably in the service sector. It is also for the Member States to create the conditions in which the social partners can initiate a wages policy. This should be a policy of collective negotiation, keeping nominal wages in line with inflation and not allowing them to rise above it. It would also keep real salaries in line with productivity. We are all tasked with ensuring price stability, even though the European Central Bank is specifically charged to do so and will take the lead.
In the context of the broad economic guidelines we also underlined the need for coherence and consistency across all economic policies if we are to pull ourselves up out of the hole we are in. Monetary policy is handled by the independent Central Bank. Budgetary policies must be consistent across the Union too. They remain within national competence, but are governed and bound by the Stability and Growth Pact. They are also subject to monitoring by Union institutions, including Parliament. These assess stability and convergence programmes, on which we have made recommendations. I referred earlier to wages policies. They also need to be in line, though they are part of national competence. All short-term supply policies required to deal with the economic crisis should be in line too. They must not be allowed to disturb the economic balance. That must be protected at all times by the European Central Bank as regards monetary issues. The Union's institutions and the Member States will ensure coherence with the Stability Pact is maintained.
I imagine Mr Friedrich will mention this too, but we are pleased to note that the candidate is to be appointed for an eight-year term. This should be time enough to see the programme through. We are pleased to note too that the candidate may not stand for re-election, so her independence is guaranteed. On behalf of the Committee for Economic and Monetary Affairs I strongly recommend the Council to appoint the candidate and offer her our congratulations.
Madam President, the Commission is not directly involved in the appointment of members of the Executive Board of the European Central Bank. I would however like to say how delighted we are that Mrs Tumpel-Gugerell has been nominated as a candidate for membership of the Executive Board.
We have come to know Mrs Tumpel-Gugerell well in her capacity as Deputy Governor of the Austrian Central Bank and also through her active involvement in the Committee on Economic and Monetary Affairs. We believe she is an outstanding candidate for the post and offer her our unreserved support.
Madam President, ladies and gentlemen, you have before you a unanimous resolution by the Committee on Economic and Monetary Affairs to appoint Mrs Tumpel-Gugerell as a member of the Executive Board of the European Central Bank and to support this recommendation. Who is this lady? As we observed in the committee - and I am also responding to the critical comments voiced by my fellow Members - she is certainly not a media product. Nor is she a token woman. She is certainly not a cloned version of other comparable bank directors either. Mrs Gertrude Tumpel-Gugerell is her own person with rough edges, principles, experience, demonstrable results and intuition. This was why, after the hearing in the Committee on Economic and Monetary Affairs on 29 April, we all concluded that she merits description as frank, competent and a consummate professional.
I have six demands to make of the new member of the ECB's Executive Board. Firstly, Mrs Tumpel-Gugerell, please strengthen the independence of the European Central Bank and boost its defences against populist and politically motivated interjections and apportionment of blame, including from politicians! In doing so, however - and this is my second point - do not hide behind the ECB Statute; instead, step up the dialogue on economic and monetary affairs with politicians, with Parliament, with the media and with the citizens of Europe. Thirdly, explain the economic context and background to the decisions more fully. By doing so, you will help to enhance the transparency and comprehensibility of monetary policy decisions. Fourthly, Mrs Tumpel-Gugerell, please also have the courage to make demands and even challenge the politicians - despite, or perhaps even because of, your independence and the variety of tasks on the agenda. We need this competition of ideas, this intellectual rivalry, in order to intensify the economic and monetary policy debate. Fifthly, Mrs Tumpel-Gugerell, you took a leading role in coordinating the preparations for Austria to join the economic and monetary union. I would ask you to place your experience at the disposal of the EU Member States who are not part of the eurozone. Our goal must be to make the euro the home currency of all citizens in all the EU Member States and ensure that it is seen as a strong brand for the most competitive internal market in the world. Sixthly - and a number of speakers have alluded to this - I would ask the new member of the European Central Bank's Executive Board to uphold the principle of price stability and adhere to it rigorously. Price stability produces low inflation and interest rates and is thus the prerequisite for growth, employment and an economic policy leading to prosperity.
The candidate will join the ECB Executive Board at a very dynamic and exciting time. There is EU enlargement, which means that we will have more Member States outside the eurozone than in it. There are the different economic cycles, the cyclical and structural problems within the European Union, which we have just been discussing, the absence of economic dynamism, the lack of a pro-active approach and the lack of confidence in politics and economics, the forthcoming conclusion of the Basle II Accord and the drafting of a directive, and also the issue of whether Europe will become the financial centre of the world compared with other continents, regardless of the narrow-minded provincial outlook.
All this requires a very self-confident, objective and persuasive personality capable of engaging in the debate, not only within the ECB. We are convinced that you are this person and can achieve the levels of performance required. The Group of the European People's Party (Christian Democrats) and European Democrats supports your candidacy and wishes you every success. We look forward to what will undoubtedly be very constructive cooperation.
Thank you, Madam President, Commissioner, ladies and gentlemen, I shall be fairly brief. The hearing we have had with Mrs Tumpel-Gugerell before the Committee on Economic and Monetary Affairs showed that this lady was very competent and certainly capable of maintaining her crucial role on the European Central Bank's Executive Board. The Group of the Party of European Socialists will therefore vote in favour of Mrs Tumpel-Gugerell, and we wish her much success in her very difficult work.
Allow me a more general remark which has nothing to do with Mrs Tumpel-Gugerell's candidacy. Until now, all the governors of the European Central Bank have come from the inner circle of central bankers. They therefore give the impression of having come from the same mould and sometimes take the same line, and one which, while it is very often sound, does not always reflect the economic realities of this world. I know that many MEPs, both in my own and also in other groups, would like to see governors from the financial and commercial worlds, and perhaps even from the world of politics, at the heart of the European Central Bank. We should also like to see a lot more women there in addition to Mrs Tumpel-Gugerell alone. I would therefore express the wish that, when appointments are next made, the profile of candidates be deepened a little so as to ensure rather more balanced representation within this crucial institution.
The European Central Bank has so far done some excellent work. It has in actual fact made good its wager when it comes to stability. That being the case, the ECB's task is not only to maintain stability but also to combat deflation. Although it may have defined its stability policy, it has no point of reference for judging when it is necessary to combat recession. For my part, I should like the European Central Bank to conduct a much more pragmatic monetary policy on the model of the American Federal Reserve, which combats not only inflation but also recession and which contributes to other American economic policies.
Madam President, let me begin by saying that Mrs Tumpel-Gugerell is an outstanding candidate for this post. It is quite obvious: she has great charisma, she has high-level and demonstrable expertise, and she has a wealth of experience in the field of monetary policy. She meets all the requirements to perform her new role in the service of our monetary system and the euro. What I particularly liked was that when she was responding to the questions from the Committee on Economic and Monetary Affairs, she excelled with her brief, concise and persuasive answers. What is also important is that she supports the European Central Bank's basic policy direction, with price stability as the primary objective, and also the new shape of the European Central Bank's pillar structure.
Mr Goebbels, let me tell you that even the new constitution - in its present Article 21 - states that the European Central Bank must guarantee price stability as its primary objective. Of course, it contributes to the achievement of the Union's other goals as well. In this respect, the European Central Bank has performed outstanding work to date. The euro is a stable currency at domestic level, while its value on the external markets is currently amazing almost the entire financial world. What is more, the euro is already making a significant contribution to stabilising the world currency markets. The Maastricht Treaty has also proved its worth inasmuch as re-election is not an option, which means that Mrs Tumpel-Gugerell will be appointed for eight years. What is particularly appealing is the fact that we will have a lady as the successor to the outgoing female member from Finland; this demonstrates that we are attempting to ensure that women are appointed on an equal basis to high-level positions.
I am wholeheartedly committed to the central importance of the European Central Bank's objectives. In Germany, the largest Member State in the monetary union, it would be a great mistake if we tried to address our acute problems through the simple but extremely dangerous strategy of taking on further debt and raising taxes. Of course, I cannot rule out that the time may come when a further cut in interest rates, as part of the European Central Bank's policy on interest rates, may reduce the gap with rates in the United States and stimulate business investment and performance.
Since the candidate - as Mr Goebbels has indirectly pointed out - also meets the main requirements laid down in the Treaty, namely recognised standing and professional experience in monetary and banking matters, I believe that we can support her appointment with a clear conscience. I would like to wish Mrs Tumpel-Gugerell every success, so that Europe can genuinely develop into what we need, namely the most dynamic economic area in the world, offering job opportunities for our young people.
Madam President, by virtue of the rules of the EC treaty, we on the Committee on Economic and Monetary Affairs heard Gertrude Tumpel-Gugerell, the Council's recommended candidate for the Executive Board of the European Central Bank, as successor to Sirkka Hämäläinen. Mrs Tumpel-Gugerell's curriculum vitae would indicate that she is an excellent choice in terms of the main requirements laid down in the EC Treaty for membership of the Executive Board of the European Central Bank, namely personal integrity and recognised standing and professional experience in the monetary and banking field. In addition to these formal qualifications, however, there are three factors that would especially favour the choice of Mrs Tumpel-Gugerel for this job.
Firstly, her enormous experience and impressive levels of expertise were natural prerequisites for the job. Even excellent individuals do not succeed on their own merits, however, if their background is felt to be less than favourable. It is likely that Austria's good reputation as a competitive Member State driving responsible policies under the leadership of its present government helped in making the choice. The Member States of the Union together committed themselves to the Stability and Growth Pact ensuring European competitiveness and economic success. The challenges are largely the same in all the Member States: a damagingly inflexible labour market that allows mass unemployment to continue in the Member States of the European Union, and the need to balance state income and expenditure. An ageing population will put intolerable financial pressures on our pensions and social welfare systems unless we implement the necessary changes in time.
The Austrian Government has taken the first important steps to safeguard its public pensions system. I wish the Austrian Government luck and success in this work, in spite of the considerable resistance to change. The immense importance of public pensions systems is indicated by the fact that it is our poorest citizens in particular who need them most of all to provide for their retirement.
Secondly, the choice of Mrs Tumpel-Gugerell especially supported the notion that the European Union is a forum of collaboration between Member States of different sizes. To ensure that the Union is equal and functions properly it is essential that experts from the small Member States can also participate directly in decision-making. As a Finn, I know that the choice of Mrs Tumpel-Gugerel, an Austrian, was the right decision from this point of view also.
Thirdly, it was not a foregone conclusion that a woman would be chosen to succeed Sirkka Hämäläinen. I am pleased that female representation in the European Central Bank's main decision-making body was allowed to continue, and obviously with no compromises being made with regard to expertise and professional skill.
Madam President, ladies and gentlemen, it is quite certain that Parliament will confirm Mrs Tumpel-Gugerell's appointment, and will probably do so unanimously. I believe that this is a good basis for setting new objectives in this key area of economic policy in future as well. At the hearing, we were told that she will work on developing new structures for the future of Europe. I met her in person at the debates on Basle II, and there too, she was able to assure us, very competently, that this issue is being taken seriously and that the European Central Bank is certainly also preparing analyses on this topic. I think that the issue of Basle II, especially as regards the creditworthiness of small and medium-sized enterprises and the securities they are required to provide, and the introduction of Basle II must be properly prepared, and the European Central Bank will play an important part in doing this.
For this reason, the inclusion of the social partners in this area is also essential so that the requisite preparations can be made by common consent, for liquidity is naturally very important for the enterprises. After all, the wages have to be paid at the end of each month and in many cases, financial arrangements with the banks must be made as a matter of great urgency, and this can only be guaranteed if appropriate securities are provided. That is why we want best practice and benchmarking in tax policy as well, so that in future, adequate risk and own capital can be made available to the companies.
Thank you, Mr Rübig.
The debate is closed.
The vote will take place at noon
We shall proceed to the vote shortly.
Mr President, I should like to draw the attention of our Assembly to certain provisions of our regulations that we are going to flout in the next few minutes. We are concerned here with Rules 1, 2 and 3 of Chapter 2 of the provisions in force since 1 July 1998 and governing the holding of meetings in parallel with our Parliament's plenary sittings.
The basic principle is that our Parliament should not organise any meeting of its Members when the plenaries are being held, the rare exceptions being mentioned in Rule 3 and no exception being tolerated in the case of the crucial sittings at which votes are taken. I would point out to you that quite a few of our fellow MEPs that are members of the Convention - in theory, 32, consisting of 16 representatives and 16 deputy representatives - have for the most part had to leave this Chamber in order to be present at the important work of the Convention which will begin this afternoon on the premises of our Parliament, but in Brussels.
So that our fellow MEPs might have done their work both as members of the Convention and as legislators, it would have been enough for the work of the Convention - which our Parliament happily has the privilege of hosting - to take place for once in our Strasbourg buildings. Due to our absurd petty squabbling, this morning's votes are going to be tainted with irregularity, because any votes that are passed by a majority lower than or equal to 32 may be suspected of having been distorted. I leave it to you to be the judges of the possible legal and political consequences of this.
In conclusion, I would also point out to you that, if we do not take steps, this same regrettable situation is going to occur again at our plenary on Thursday 5 June.
Mr Onesta, I think a copy of your speech should be sent to the Chairman of the Convention, Mr Giscard d'Estaing.
Personally, I do not share the opinion expressed in the second part of your speech regarding the conformity of the votes we are about to take.
The next item is voting time.
There is a problem with the report by Mr Schmitt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the prevention of money laundering by means of customs cooperation.
I propose, pursuant to Rule 111(2) of the Rules of Procedure, to deal with it without a debate and put it to the vote later.
Mr President, there is absolutely no reason for this. The fact is that time was scheduled for this afternoon. The report was supposed to be dealt with this afternoon and the speakers have been listed. I see absolutely no objective reason to postpone it.
Mr Schmitt wishes to take the floor to explain his reasons.
Mr President, ladies and gentlemen, Mr Posselt, in agreement with the shadow rapporteur, Mr Schmid from the Group of the Party of European Socialists, we felt it was more appropriate to vote this afternoon when most of the Members are here. There was a lengthy discussion on this matter in the committee and this report is largely uncontentious. After all, there are no further proposed amendments, and that was why I felt it was sensible, and would ask the plenary to agree, that the vote be held this afternoon when all the Members are still here.
I put the matter to the House.
(Parliament decided to postpone the vote)
The debate on postal services will start at 3 p.m.
Report (A5-0066/2003) by Mrs Concepció Ferrer, on behalf of the Committee on Development and Cooperation, on capacity-building in the developing countries [2002/2157(INI)]
(Parliament adopted the resolution)
Report (A5-0153/2003) by Mrs Christa Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the appointment of Mrs Gertrude Tumpel-Gugerell as a member of the Executive Board of the European Central Bank
[8090/2003 - C5-0193/2003 - 2003/0810(CNS)]
(Parliament adopted the resolution)
Report (A5-0073/2003) by Mr Ingo Schmitt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and the Council on the prevention of money laundering by means of customs cooperation
[COM(2002) 328 - C5-0291/2002 - 2002/0132(COD)]
Before the vote
Mr President, I just want to say that this sets a dangerous precedent. We can propose in advance that the report be dealt with without a debate if it is uncontentious, but a debate on the report was envisaged and so a debate should take place.
The House has decided, Mr Posselt. I do not consider a decision by the House to be a dangerous precedent; it would seem to me to be a perfectly normal way of proceeding.
Mr President, I would like to spring to Mr Posselt's aid. There have been other precedents, dangerous precedents, which were agreed by plenary. The mere fact that plenary has decided something does not mean that it is not a dangerous precedent.
Mr President, as a rights holder in this sector, I will not be taking part in the vote.
Mr President, I have just two comments to make. Firstly, the German translation of recital A is incorrect, so please use the English version here. A further point is this: in our calls to the Commission, a mistake has crept in to paragraph 2. I would ask you to delete the following words, as they make no sense in legal terms. After the words 'WIPO Treaty', the following four words - 'on Performances and Phonograms (WPPT)' must be deleted. It is incorrect. 'WIPO Treaty' should stand, and the following four words plus the parentheses must be deleted.
Mr President, this involves replacing the English sentence 'that do not reduce' with the following sentence 'in order that they do not reduce'. That is all.
- (ES) This involves replacing the adjective 'High', qualifying the noun 'representative', with the adjective 'Single'. The phrase would then be: 'Single representative' and not 'High representative'.
That concludes voting time.
I have received from the Conference of Presidents the list of observers appointed in Parliamentary committees.
The list of names will appear in today's Minutes.
(The sitting was suspended at 12.40 p.m. and resumed at 3 p.m.)
. (PT) The European Central Bank (ECB), a symbol of the monetary orthodoxy that we have witnessed in Europe, is one of the least democratic institutions, not only because its policy-making is free of any democratic control, but also because it is the only Community institution in which not all Member States are represented on the Executive Board. The recent changes to its decision-making procedure, establishing a rotating system, have removed permanent voting rights from members of the Central Bank's Governing Council, distancing some countries, such as Portugal, even further from decision-making on monetary policy - an approach that we reject. We therefore hoped that replacing one member of the Executive Board, in this case by Mrs Tumpel-Gugerell, an Austrian, might help to change the current situation. If we study the answers she gave to the parliamentary questionnaire, however, what emerges is her unconditional support for the monetary and budgetary orthodoxy in force. She believes, for example, that the best contribution she can make to the economy is to apply the Stability Pact and insists that the ECB focuses on price stability. This means that everything will carry on just as before.
Money laundering is a major problem because it is a method used by criminal groups and terrorists to finance their activities.
We Moderates have today voted against Mr Schmitt's report because we believe that the stated legal basis is inadequate.
- (FR) The Schmitt report is aimed at establishing greater control of cash movements equal to, or above, EUR 15 000, which is the lower limit in force in European financial institutions.
As the rapporteur partly acknowledges, a requirement, such as he proposes, for greater transparency regarding the origin of funds would make no difference. Indeed, it would not prevent large sums being laundered, as long as they were below the amount specified. Nor would there be anything to prevent a proliferation of transfers of a lower amount, a practice common to money launderers across the globe.
This amounts to saying that Parliament has no real desire seriously to combat money laundering. If it did have, it would propose removing commercial and banking secrecy.
Since, however, the majority of Parliament is committed to protecting the sacred cow of private property and, consequently, to maintaining such secrecy, this choice on its part favours a situation that leaves scope both for illegal trafficking and for corrupt practices. That is why we have abstained from voting.
. (PT) We have become increasingly concerned about money laundering, which constitutes a source of funding for international terrorism and crime. We know that cash is crossing borders as a result of the absence of controls that would allow movements to be monitored along the entire length of the Community frontier.
The directive on money laundering lays down controls on transactions carried out by financial institutions involving sums of EUR 15 000 or more but not on cash movements. This must be achieved by other means, such as introducing controls over cash movements across the Community border, creating uniform rules, plugging loopholes and seeking to balance the need for these controls with the need to protect the internal market and the free movement of capital.
What is required is a Community-based approach, but one which respects, in accordance with the principle of subsidiarity, Member States' freedom to choose the procedure that suits them. Defining the objectives and rules to be complied with should be done at Community level, but the way in which these are implemented should be left to the discretion of each Member State.
. (PT) The lack of mechanisms for monitoring the unrestricted movement of capital, the creation of instruments for obviating prudential rules and the presence of considerable sums of money in tax havens all contribute to the abuse of the financial system and facilitate the laundering of money that represents the proceeds of crime, especially trafficking in drugs, arms and human beings, making the role of organised crime in today's capitalism abundantly clear.
In 1995, the World Bank estimated that money laundering accounted for between USD 300 billion and USD 500 billion, not counting estimated tax evasion. More recently, the IMF suggested a figure of between 2% and 5% of world GDP, in other words, between USD 600 billion and USD 1500 billion. Combating money laundering requires, specifically, the political will to control and effectively tax international movements of capital. Although this proposal is limited, it is a step in the right direction, promoting the harmonisation of customs procedures, with the aim not only of supplementing the supervision of cross-border fund transfers by financial institutions, but also of monitoring cash movements at or above the threshold of EUR 15 000, which warrants our support.
British Conservatives have been in the forefront of the fight against international criminality including previous anti-money laundering initiatives. However, we believe that these measures go too far and are too restrictive on the freedom to transfer small sums of money and securities across European borders. The proposal's negative impact on legitimate transactions on this occasion outweighs the suggested benefits against money laundering. Therefore, British Conservatives will abstain on the final votes.
- (DA) The Group of the European Liberal, Democrat and Reform Party is able to support many of the proposed measures in the directive but is not in favour of its being possible to sell milk and meat from vaccinated animals within the common market on the basis of current technological capacity. We also believe that consumers are entitled to opt not to buy vaccinated meat. The change from the current policy of non-vaccination to one permitting emergency vaccination also requires the international agreement to be strengthened that guarantees full utilisation of the regionalisation principle, so that exports from EU countries not affected by foot-and-mouth disease can continue.
. (PT) Where farming is concerned, 2001 was marked by the speed and the scale of the outbreak of foot-and-mouth disease in the EU, in particular in the United Kingdom. We recall the burning pyres and the mass slaughter of animals which, apart from the environmental, economic and public health consequences, caused enormous social disruption in the countries affected. Two things are clear: health policy cannot be determined by commercial issues and a strategy for combating the disease that provides only for preventive culling, ignoring new scientific developments, is unacceptable from the ethical point of view.
This outbreak, in conjunction with the other food and health crises that have beset the EU (BSE, dioxins, sewage slurry, nitrofurans, etc), demonstrates the bankruptcy of the current model of agricultural development and the consequences of a CAP based on exports, on bringing prices down and on opening up the markets. The transport of live animals, the closure of local abattoirs, the lack of border controls and the elimination of production at local level are only some of the problems.
Hence our broad support, reinforcing our budgetary proposal, which is intended to establish an agricultural disaster fund, acknowledged in part by the rapporteur when he suggests that a European animal health fund should be created.
. (FR) The epidemic of foot-and-mouth disease is over but we must not forget that it has taken a heavy toll on the sectors concerned and on a number of other rural activities, which are still facing the consequences of this crisis today: lack of consumer confidence, failure to win back lost external markets and a subsequent fall in prices on the internal markets.
The crisis has revealed the importance of an integration policy both to integrate the upstream and downstream sectors and to provide effective public services at local level.
Despite reservations on a number of points, we endorse this report because it recommends the use of vaccination, supporting research in developing tools to combat diseases and effective marker vaccines, increasing health and border controls and adapting programmes combating diseases in order to preserve gene pools. Indeed, there must be specific measures for wildlife, game and all rare breeds. It would be unacceptable for such a huge-scale culling of animals to occur again in the future. However, preventive and combative measures will not be fully effective without a clear compensation policy and better consumer information.
. (EL) The new proposal for a directive presents important differences in comparison with the perception that has applied to date for combating foot-and-mouth disease and moves in a more positive direction.
The most basic difference is that the use of vaccines as a basic measure for combating foot-and-mouth disease is permitted, while measures to isolate, ban movements and culling, which were the only measures allowed to date, are treated as supplementary measures. Similarly, it establishes the marginalisation of the countries in which the disease appears and requires even greater veterinarian monitoring and more staff with the necessary flexibility.
We are opposed, however, to the provision which allows the European Commission to decide about vaccines or refer the matter to a Community body for a decision to be taken on its own, even without the assent of the Member State in question. The Member States and the competent national services are the only authorities competent to evaluate the problem and promote measures to deal with it.
Space science and technology have offered mankind a great deal, in the form of both new knowledge and advanced technology and everyday applications (telecommunications, surveys of the earth and the atmosphere, navigation).
European countries have made a particularly important contribution along the way: to launching systems, to research, to applications. However, further development is threatened by the fact that the driving force is the commercial exploitation of space services and applications. Thus, operating under the conditions and the rules of the free market and liberalisation, the aerospace industry in Europe is in danger of shrinking as the result of competition from mainly American companies.
Many people forecast the development of military space applications within the framework of the EU's common defence and security policy. The ?U also often cites the requirements of the space industry in order to justify the military use of space.
The Communist Party of Greece is categorically opposed to any such prospect, which will result in further militarisation of space with the ?U leading the way. We are in favour of the exclusively peaceful use of space and public funding for the relevant activities. Further development cannot be accomplished within the framework of the market; it must have as its incentive not commercial profit but the development of activities for the benefit of mankind as a whole.
. (PT) Space is a unique platform from which we can carry out observations and experiments that are of the utmost importance to our understanding of nature, to promoting people's well-being and to protecting this blue planet of ours. Research and technology must not be developed under conditions imposed by competition and the market. Public investment and the public sector are crucial to ensuring that the achievements and advances made are designed to serve the common good and that everyone benefits from them.
Space-related activities must serve only peaceful purposes, and we therefore reaffirm our opposition to the militarisation of space (in particular under the CFSP and ESDP) and call for policies that use space to be based on the non-proliferation of weapons and on renouncing the use of weapons. We support the development of a space policy based on cooperation and on the coordinated efforts of various countries, particularly in Europe, and we therefore believe that the European Space Agency must retain its independent nature, and not become an EU institution. We also believe that public investment in this field must be increased.
I would just like to explain why I abstained in the vote on the resolution on the search made of the headquarters of the Human Rights Association of Turkey.
It is true that Turkey is flouting human rights under the pretext of combating terrorism. It is doing so, as you are quite aware, in the Kurdish issue. I am a friend of the Kurds and I consider this search to be scandalous.
Why did I abstain, then? I abstained because we need to put our own house in order. Exactly the same thing is happening in Spain and in the Basque country in the name of combating terrorism, and Parliament is turning a blind eye. We have not managed to hold a single debate on the banning of the only Basque newspaper, Egunkaria. This newspaper was banned and its journalists thrown into prison by a magistrate on the pretext that they were collaborating with ETA, but this claim is absolutely unfounded. Egunkaria is merely a newspaper.
Therefore, let us put our own house in order. That is why I abstained.
. (PT) We are extremely concerned at the situation in Turkey, where the population is fighting to attain democracy. We condemn certain unacceptable situations, such as the recent bans on activity by political organisations, the existence of countless prisoners accused of fighting for democracy and to end the military dictatorship in Turkey, the repression of demonstrations and the constant intimidation, threats and persecution to which progressive activists and organisations are subjected. One example is the recent repressive action against the Human Rights Association of Turkey. Once again, we wish to express our solidarity with the Turkish people and we will pursue our attempts to contribute, particularly in the context of activity undertaken by the GUE/NGL Group, to stepping up actions to support the struggle being waged by progressive forces in Turkey.
We reiterate the call for the immediate release of Leyla Zana and of three other Kurdish former members of the Turkish parliament who are undergoing a re-trial in Ankara, which opened on 28 March 2003, following the ruling of the European Court of Human Rights. It should be noted that our group has followed this trial from the beginning, with the European Parliament deciding to do so only later.
. (FR) I refused to vote for the joint resolution, which is the product of non-transparent bartering between groups. We cannot discuss EU-Russia relations without mentioning the situation in the Caucasus. Do we need the results of the ad hoc committee to condemn the abuses in Chechnya? Is there any meaning left to the Tacis Democracy Programme when the Russian authorities organised an undemocratic referendum (90% in favour) in Chechnya? The electoral campaign was not pluralist because voting 'no' was considered by the federal troops to be supporting the terrorists. The electoral process was marked by numerous failures to comply with democratic rules. Several thousand Russian soldiers voted. Pressure was put on the inhabitants and refugees to force them to vote 'yes'.
We must establish as conditions for political cooperation with Russia a cease-fire, an end to the bloody oppression by the Russian army and a negotiation process with a view to putting an end to military operations and seeking a political solution. Lastly, the European Parliament must stand absolutely firm regarding the fate of the Chechen refugees in Ingushetia. They are being threatened with being forced to return to Chechnya, in violation of the rights recognised by the Geneva Conventions on war refugees.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Although it is already a reality in the EU, as proved by the Directive on emissions trading, the Kyoto Protocol needs to be ratified by Russia in order actually to enter into force. Unfortunately, Russia, unlike more than 100 States, has not yet kept its promise to ratify the Protocol. The damaging consequences of delaying the Kyoto Protocol's entry into force with regard to alleviating the effects of global climate change, and also with regard to the competitiveness of businesses are obvious. The more States that are involved, the lower the cost of complying with Kyoto will be. The carbon economy must be a reality throughout the world and not only in Europe. I therefore hope that the EU, which in Bonn and Marrakech was able to rescue the Kyoto Protocol from certain death, will also be able to give the utmost priority to the need to convince Russia to ratify this Protocol.
Mr President, Mr van den Berg has tabled a scholarly, competent report on the Commission proposal on education and training in the context of poverty reduction in developing countries.
I could not fail to vote for the report, so that education can be provided and poverty reduced in developing countries. I would point out to the President and the House - so many Members are present, as always, during my explanations of vote - that there are poor countries with a few wealthy inhabitants and wealthy countries with a few poor inhabitants. I would like Europe to help, in particular, the poor inhabitants of the poor countries and the poor inhabitants of the wealthy countries, for they all have the right to assistance, and I would especially like Europe to check up on what happens to the money given to them. Most of all, however, I would like to inform the House that retired teachers associations throughout Europe are offering their disinterested, free help, offering to teach, to pass on the knowledge that they have acquired over a lifetime's work to all those in the developing countries who wish to learn in order to increase the prosperity of their states.
. (EL) No one doubts the role of education in reducing poverty. The problem lies in how to safeguard the access to education of hundreds of millions of children, how can education be made to serve development.
The Commission communication and the report by the Committee on Development and Cooperation, despite the positive findings and proposals, are no more than a wish list. Even if, as proposed, aid is increased, it is just crumbs, a philanthropic gesture, in the face of the real needs of developing countries.
The development of the grass-roots movement against globalisation and poverty has resulted in frequent discussion of the situation in developing countries. The ?U wants to show that it is listening to the protests, that it is interested in combating poverty, in order to improve its image in the eyes of the people, in order to wipe out old and new crimes. However, there is no discussion of who is responsible, nothing is heard about the consequences of long-term colonialism or of how natural wealth continues to be plundered and people robbed. The attempt, through the WTO, to impose terms which benefit big business is undiminished. Nothing is said about foreign debt.
The Communist Party of Greece does not believe in the charity of the ?U. It is the fight of the peoples itself which will get them out of poverty and lead them to development.
. (FR) The van den Berg report, like the Ferrer report, moreover, claims that European Union aid can do nothing less than reduce poverty in what are known as developing countries. However, as everyone knows, European Union aid, like aid from individual states, even the wealthiest ones, and aid from international institutions, is only a drop in the ocean of poverty under which these countries are submerged. The rapporteur himself admits this. Despite that, however, he is still promoting his conformist views on the virtues of education.
In actual fact, this much-talked-about aid is only a tiny amount of what is plundered from the developing countries by the large capitalist groups of Europe and elsewhere. Moreover, the rapporteur mentions some of the destructive factors such as global economic inequalities and the burden of debt, but he shows no sign of wanting to put a stop to them. In other words, as far as the European Union is concerned, these countries are condemned to remaining under the yoke of the economic dictatorships of the large trusts. We abstained rather than voting against the motion, purely because we did not want to oppose the - albeit ludicrously inadequate - aid envisaged.
. (PT) The European Union played a leading role at the Johannesburg Summit. The ongoing credibility of this leadership depends, however, on the rigour and the speed with which the Johannesburg commitments are met, in terms of eradicating extreme poverty, of promoting access to drinking water and sanitation, of changing standards of consumption and production, of reversing the loss of biodiversity and of funding development. If, however, we wish to be credible partners in the eyes of the developing countries and if we wish to narrow the shocking divide between living conditions in the two hemispheres, we must also take action on training and education, on debt relief and funding for the poorest countries, on eradicating trade barriers and on gradually eliminating our subsidies to agriculture, fisheries and energy. In this regard, the European Union can get a head start, setting an example by reforming the common agricultural policy, but must not fail to exert pressure on the United States to do the same with regard to its own farming subsidies.
. (PT) This initiative by the European Parliament's Committee on Culture, Youth, Education, the Media and Sport is timely and warrants our support. As a matter of fact, it is hard to understand why the World Intellectual Property Organization (WIPO) Treaties and Conventions dedicate an enormous range of rights and protection to musical authors, performers and producers and even to radio broadcasting organisations and do not do the same for audio-visual performers, who have no international rights other than a single payment for their work. This lack of protection abroad is due to the absence of any international harmonisation of international rights and it is regrettable that the WIPO Diplomatic Conference, held in December 2000, ended without a final agreement being reached on this matter. We have therefore agreed with the EP resolution not only with regard to the Commission providing information on the current state of WIPO negotiations, bearing in mind the informal meeting of June 2003, but also for the Commission to 'take action to reach the adoption of an effective WIPO-Treaty in favour of audio-visual performers' rights' and to encourage, more generally, the protection of performers' rights.
. (FR) The Garcia-Margallo report would set the European Union off on a dangerous path, summarised as follows in the explanatory statement: 'The main cause for the failure of previous BEPGs and the delay in delivering the results of the Lisbon process is the lack of implementation by Member States, and the non-existent enforcement powers of the Commission'. Thus, for the rapporteur, the solution would be to give the Commission greater powers of enforcement in order to force the states to align themselves with its wishes, in other words to impose unification and opening up of the markets across the board.
That would be a mistake. Moreover, in one particular field - the application of the Stability Pact - the Commission has immense enforcement powers, which include the imposition of fines. However, it is clear that fines are not going to change the reality of the situation.
In actual fact, as I said during the debate, we must question the dogma of unification, which seems to have no more benefits to offer in Europe and to have entered a very dangerous negative area, the area of constraint, of frustrating the citizens and, lastly, it is to be feared, of negating national democracies.
. (FR) According to the rapporteur, the economic situation is catastrophic. Is it the rise in unemployment, collective redundancies and seasonal employment which so concerns the rapporteur? Is it the tragic situation of certain population groups? Is it the increasing poverty? Not at all! The disaster, as he sees it, is that company profits are falling.
What does he propose to do to remedy the situation? Quite simply, to follow the same recipes which have led to the deterioration in working conditions throughout Europe and which, thus far, have served first and foremost to safeguard shareholders' profits. Once again, out comes the everlasting list of proposals: link tax benefits to job creation, cut the tax burden and so forth. These are all measures which will benefit shareholders but never employment.
The Member States are therefore called upon to further reduce workers' and pensioners' shares in social prosperity, raising the retirement age or limiting wage increases, which the report wishes to be productivity-linked - thus increasing exploitation. If it adopts the report, the European Parliament will be proving once again that it represents the interests of employers rather than the interests of the majority of society. It will have to do without our support. We voted against this report.
We have chosen to vote in favour of the report on the Broad Guidelines of the Economic Policies of the Member States and the Community. The report as a whole is sound. We do not, however, agree with certain of the points, to the effect that there must be greater wage flexibility and that it would be good to reduce the overall tax rates in the EU. Nor do we support the view that the Commission and the other institutions of the EU must be given further executive influence over the Lisbon process and economic policy. We are also opposed to the appointment of a high representative of the euro area.
. (FR) I voted against the Garcia-Margallo y Marfil report because it is an ultraliberal document which ultimately takes the view that the Broad Economic Policy Guidelines do not come up to expectations. Some of the proposals it contains are, moreover, quite absurd, such as the proposal for a budgetary reserve, which makes absolutely no sense at all considering the rise in government debt. This is the result of low taxation rates for the wealthy, which the report does not, of course, question. Quite the opposite: it stresses the rapporteur's desire to [further] reduce high effective tax rates, to further cut the tax burden on labour and social contributions. As regards pensioners, the rapporteur wishes to increase the effective retirement age and increase funding - those are exactly the kind of plans against which the French and Austrian workers are protesting in the streets.
The report is full of hypocritical expressions couched in wearisome, waffling language. For example, it proposes to ensure a coherent policy mix of monetary policy, budgetary policy and wage growth, but in a way that is compatible with price stability. It is blatantly obvious that the intention is to establish a long-term rule of wage austerity which will ensure a high level of financial profits but which is also very likely to ensure a long-term slide into recession and unemployment.
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr Posselt has the floor.
Mr President, I did not want to say anything about the Minutes, but before you come to the Minutes, I would like to come back briefly to the procedure adopted this morning in respect of the vote. During the lunch break, I checked again to see which of the Rules of Procedure could be the basis for holding the vote on the Schmitt report - which was firmly on the agenda for this afternoon - at midday without a debate. I failed to find in the Rules of Procedure any rule which, in my view, would cover this procedure. I therefore wish to request the Bureau to notify me formally which article in the Rules of Procedure formed the basis for this morning's decision.
Mr Posselt, Rule 111(2) of the Rules of Procedure is relevant to your concern. This paragraph states 'Once adopted, the agenda may not be amended except in pursuance of Rules 112 and 143 to 147, or on a proposal from the President' I believe this clarifies the issue.
Mr Wieland has the floor.
I would like to take up the matter raised by Mr Posselt. The President's phrasing - and I will take the liberty of checking the Minutes from this morning - did not imply that the President endorsed the proposer's concern. The phrasing was this: 'Does the House have any objectives?' That means that the precise case described in the Rules of Procedure did not apply. As a Member of Parliament, I refuse to be passed around this House like a surplus tomato in the Committee on Agriculture and Rural Development. I have groups to attend, we have invitations, and we have meetings. Votes and other matters are constantly being postponed, especially on a Thursday. I do not think that we should simply rely on decisions by the Administration which are ultimately whispered in the President's ear. We even have votes - every Member from every group has been affected by this - where there is an asterisk and a note saying 'This proposal is out of order under paragraph so and so', so no vote is taken. Who is making the decisions here? We - the people looking at you - are the European Union's elected representatives. Apart from you, distinguished President at the front, the people looking at us are supposed to be reporting to us. 'Reporting to' does not mean making decisions for us. I therefore fully support Mr Posselt on this issue.
Yes, your comments have been noted and will be dealt with appropriately.
Mr Korakas has the floor.
Mr President, before the order of business I must announce that the riot of criminal attacks being carried out by the Israeli army in Palestine and the occupied territories included a savage attack at midnight on 10 March on the offices of the Palestinian People's Party in Ramallah. This attack is not the first. There have previously been similar attacks in Nablous, Toulkarem, Salfit, Kalkilia and Jenin.
The Jordanian Communist Party has announced that the Israelis' objective is to hit the Palestinian People's Party, which is fighting and is continuing to fight for a fair solution to the question on the basis of the UN resolutions against Israeli aggression, the occupation and the war crimes being perpetrated by the Israeli army.
We agree with or subscribe to this announcement and express our solidarity with the Palestinian People's Party and the Palestinian people in general, who are being given a particularly hard time at the moment by the Sharon regime, which is taking advantage of the fact that the world's attention has turned elsewhere, including to Iraq, in order to promote and complete its crime. Mr President, I call for your and Parliament's support so that there is a reaction and this sort of arrogance stops.
Mr President, I apologise for coming back to the issue I raised before. Thank you very much for precisely citing the article to which reference was made. However, like Mr Wieland, I take the view that this refers to other articles, all of which I have read and which have nothing to do with the procedure adopted this morning. Then there is the option of a proposal by the President. I would like to know whether what happened this morning was a proposal by the President and was based on a decision by the Bureau, or whether the President decided to move such a proposal spontaneously. We must recognise one thing: the Rules of Procedure deliberately make amendments to the agreed agenda difficult, for after all, they should not occur all the time. On the other hand, obstacles are deliberately erected and, as we must acknowledge, there are minority rights as well. If, for example, the Conference of Presidents decides that no debate should take place on an issue, it is possible to counter this with 32 votes. In other words, very carefully balanced rights exist which also make it possible to proceed against a short-lived majority. These obstacles are deliberate. The only possible exception is 'a proposal by the President'. Here, the question which also arises is whether that is correct. I therefore request you to clarify, firstly, whether this was a proposal by the President, and, secondly, whether it was based on a decision by the Bureau. Thirdly, I doubt whether this is an adequate legal basis for this procedure.
Mr Posselt, I understand this was done further to a proposal from the President, pursuant to Rule 111(2) of the Rules of Procedure. Mr Schmitt had previously consulted the President. There was in fact a sufficient majority to take the decision.
(The Minutes were approved)
The next item is the joint debate on the following oral questions to the Commission, referring to postal services:
B5-0090/2003 by Mr Simpson and Mr Savary, on behalf of the Group of the Party of European Socialists; and
B5-0093/2003 by Mr Sterckx, on behalf of the Group of the European Liberal, Democrat and Reform Party.
Mr President, first of all I should like to welcome the Commissioner, while at the same time, without wishing to give offence to her, regretting the fact that Mr Monti or Mr Bolkestein is not facing me across the Chamber, because they are of course the ones most directly concerned with this question.
We have discovered, in effect, that in the Commission's work programme for 2003, it was intending to submit a directive on postal services which would seek to separate legally, in other words to turn into subsidiaries, the commercial activities on the one hand and the public-service activities on the other, without consulting Parliament or the Council, in other words by using the procedure laid down in Article 86(3) of the Treaties. This method of procedure therefore amounts to breaking away from what has always been the legal basis for discussions about postal services within the Union, in other words Article 95, which is essentially a codecision procedure and therefore makes any decision on the matter the subject of a democratic debate. If this assumption were to prove to be true, it would of course be a recourse to force which we would be unable to accept. We have examined several postal directives which all form part of the gradual process of opening up the market, and we do not see any reason for resorting to force in this way, which I repeat would be intolerable.
I should like to ask you, Commissioner, whether the Commission intends to confirm this assumption, in other words to change the legal basis so as to avoid any democratic debate before the Member States and before the representatives of the people. Secondly, I should like to know what the content of this draft is, since you have given us, very precisely, during this debate, the opportunity to do so. In fact, since we know that the area concerned will gradually disappear between now and 2009, we do not see how it could be the subject of subsidiary creation or legal separation. Finally, we should like to know the motivation behind this draft text which at the moment seems to us to be extremely confused.
Mr President, I should like to apologise for Mr Sterckx's absence. I wish him well in Sunday's elections. I do not like nuclear options, to use the term adopted by someone in Mr Bolkestein's cabinet to refer to Mr Monti's proposal to force the postal market to split its activities. Only recently did I find out that nuclear options or nuclear explosions are not always dangerous. Thailand is about to decide on digging a canal right across the country, just like the Suez or Panama Canal. This mechanical excavation work would certainly cost 20 billion. The Japanese are very interested because this would save them USD 300 000 annually if oil tankers heading for Japan would no longer need to pass through the perilous strait of Malacca. The Japanese subsequently suggested helping to build it by removing a number of difficult mountains along the way by means of a few friendly nuclear explosions. This would cut down the building costs to 3 billion.
As you can see, the nuclear option does not always cause as much damage as we imagine. The Commission has applied Article 86 before, notably in the early nineties, to the telecom sector. This worked well then. The liberalisation of the telecom sector is still known as one of the most appealing successes of European policy of the nineties.
To me, Mr Monti's proposal is therefore aimed at the Council, which will now have to take some serious decisions concerning the liberalisation of the postal services. The fact that the EP is being by-passed with this proposal is not easy for me, and cannot be dismissed just like that. Nevertheless, together with the European Commission, I am turning my gaze to the Council, for they are the ones that matter in this case.
With regard to the universal provision of services by postal companies, Mr Bolkestein once mentioned the compensation fund which could be a purely mechanical way of solving the problem of cross-subsidisation at the coalface. It will therefore remain possible, Monsieur Savary, to send a letter to the remotest corner of Provence. Does the Commission intend to table further proposals in this area? Would a compensation fund of this kind then be able to run parallel to the Commission's recent proposal?
As for the plans to impose VAT on public post office services, I should like to point out that these post offices can also deduct the VAT from services they would need to pay for. In addition, the plans provide for the possibility of charging a lower VAT rate. With reparations and new-fangled proposals of this kind, we will not achieve a sufficiently effective and decisive policy in Europe in a hurry, not to mention the Lisbon objectives. Surely we wanted a dynamic Europe? Let us, then, try to send out a signal that the European Parliament will make every effort to give this economic sector in Europe, which is currently in difficult waters, a shot in the arm. I do hope that we will stand united and attach more importance to the goal that we want to achieve than to these methods, which may be needed just once to make true progress.
Thank you very much Mr Vermeer. I am sorry, but I had two minutes more for you later during group time. In any case, you have already used three minutes.
. Mr President, promoting competition in the postal market to the benefit of consumers is one of the declared priorities of the Commission. I am pleased to have the opportunity, speaking also on behalf of my colleague, Mr Monti, to summarise and explain our policy to Parliament today.
In its work programme for this year, the Commission had, subsequent to recent competition decisions regarding the postal sector, foreseen to reflect on introducing more transparency in the relationship between incumbents' activities inside and outside the universal service in the postal sector. The Commission is at present still evaluating this question.
However, as you know, the Commission will be publishing in the coming months a Green Paper on services of general interest. Given the wide debate which has already accompanied this initiative and that will certainly follow the publication of the Green Paper, the Commission would like to re-evaluate its proposal for a directive on transparency in postal services in the light of the results of the above-mentioned debate. Therefore, the Commission has decided to withdraw it from its work programme for 2003.
In any event, whatever the result of this further analysis, should the Commission decide to go on with the project, this evaluation will not result in the introduction of new, substantive obligations for postal operators but only in transparency obligations to enable the Commission to monitor anti-competitive practices throughout the Community.
Mr President, I would not normally rise to speak on this issue, which is handled very competently by my colleague Mr Ferber, who is one of the most vigorous champions of postal service liberalisation, but who also works tirelessly to ensure that the customer's interests and rights and consumer protection are taken seriously in the European Union.
I have risen today because I believe that we really must press hard - as my fellow Members have pointed out - to ensure absolute transparency. I would like to thank the Commissioner for the plans that she has announced. However, it must be said that such transparency has often been, and continues to be, sorely missed in both the Commission and especially the Council, although, of course, we also demand absolute transparency from the postal services as well.
Moreover, and I fully endorse what my fellow Members have said on this issue, we of course need Parliament to be in a strong position in terms of its legal status. We need codecision. We must be quite clear about this, because no one else, apart from this House, represents the interests of postal service users adequately. I would like to make one thing quite clear: the reports which have appeared in the media in the last few days - my fellow Member has already mentioned them - which claim that value added tax is to be imposed on postage stamps really are designed to generate anti-European feeling among European Union citizens. I really do urge you to bury these plans as swiftly as possible. I do not mean that you should play them down, I mean that you should bury them. I do not think that it is the European Union's task to put forward this type of proposal, which is completely half-baked and really only has an impact on consumers.
Secondly, let me say this: we must ensure - and this too has already been mentioned - that the postal services, notwithstanding all the liberalisation which we are trying to achieve, of course also continue to have a key social function. As we know, our society is increasingly fragmenting into those who can make dynamic use of modern technology and those who cannot. We must not forget the people in peripheral regions, the socially weak, and the increasing numbers of old people. The age pyramid is turning on its head. In many Member States, the postal systems seem to combine all the disadvantages of the old state monopolies with the shortcomings of the new liberalised market, instead of creating synergies by drawing on the positive aspects of both new systems. This clearly demonstrates the problems associated with the current transition period, especially for customers, as well as the serious lack of transparency. Let me give you just one example: Deutsche Post removed large numbers of post boxes throughout Germany by stealth. In my electoral district, there is a hotel called 'Zur Post', which has provided postal services for centuries. Overnight, its post box was dismantled, causing damage to the building's façade. The licensee, whose family has operated a posthouse in conjunction with the hotel for centuries, was deliberately not informed. Just imagine the scenario: so many post boxes have been removed that the ones in Munich are now overflowing. It has actually become impossible to post a letter in the city centre at certain times of the day: the number of post boxes has been cut back to such an extent that they are completely full by the afternoon. That is not competition. That is not customer-friendly conduct. It shows that there is also still a tendency to think in terms of the old monopoly structures while ruthlessly ignoring what was perhaps their social dimension, namely the provision of a service to citizens and a service to customers.
I therefore believe that we need as much market as possible, as quickly as possible. We need as much transparency as possible as quickly as possible. However, we also need minimum standards of consumer protection in areas where the market alone cannot regulate the problems that arise, which means the areas I have described, in particular. I therefore believe that it is essential to press ahead with this process, not only through communications and Green Papers and so forth, but by working in close cooperation with the European Parliament on a legal basis which enables us, the only legitimate representatives of the European citizens and hence the postal service users, properly to monitor this complex process, which profoundly affects the life of every individual, and ensure that it is economically profitable, socially just, and compatible with people's needs.
Mr President, I should like to thank the Commissioner for her reply, which at least has the merit of being clear, and which resembles that of a child caught with its fingers in the jam pot. It is clear, as you have just said, that you have found an escape route via the Green Paper on services of general interest. Nevertheless, the intention was, and still is, to break away, if possible, from Parliament and the Member States, in order to impose a directive which actually comes down to dismantling the postal service. We must learn to call a spade a spade.
I should like to echo what Mr Posselt said, though his argument was somewhat paradoxical. He is in favour of liberalisation, but deplores the fact that post offices are being closed down and that the public postal service is deteriorating. Yet this is inevitable. It is clear that a public service cannot be profitable, particularly when it has to ensure an equal service in highly populated areas and in regions which are much more sparsely populated. If we divide up the public service and want to turn it into a centre of profit, that will mean the end of the public postal service, the end of any postal presence throughout the territory, and the end of the social nature of this sector. That is why - and I would ask you, Commissioner, to pass on this message to Messrs Monti and Bolkestein - we are intransigent. We are intransigent in our support for the democratic principle which you are seeking to circumvent and to flout, by changing the legal basis and by trying to avoid Parliament.
I know that democracy is a dreadful bore for all executives, but it is, nonetheless, a proof of civilisation. We will naturally be prepared to go much further if the Commission persists in its attempt and in its desire to pursue its liberal offensive by breaking away from the people and their representatives. I can tell you this, Commissioner, we would not hesitate to contest the legal basis, before the Court of Justice of the European Communities, if Mr Bolkestein persists in this disastrous project, which is no surprise to us, coming as it does from him.
Mr President, Commissioner, it is always a pleasure to welcome you to the House, but I too regret that Mr Monti is not present to give further explanations regarding the issues that have been raised.
In fact, and I think that other Members here today feel the same, we are not at all sure whether your colleagues, and in particular Mr Bolkestein, have briefed you adequately, and entirely transparently, with regard to their intentions. Those intentions, which I would describe as secret, because we have the impression of not knowing exactly what they are, seem to consist of continuing with the dismantling of the European postal services without going via the European Parliament. That is the matter at issue here: the Commission is acting outside the codecision procedure, in other words circumventing the compulsory route via the European Parliament in order to legislate on the future of the European postal services.
I am not going to repeat the many arguments that we have already set out here, on numerous occasions, in order to defend public services and the European postal services, to explain - once again other Members have drawn attention to it ahead of me - the essential role played by the public postal service today in keeping our regions alive. We are sticking to those arguments, because this is the message that the citizens of Europe are sending us and it is our job to maintain that position.
We cannot help but take note of the Commission's reply, but what it says to us is that the Commission has withdrawn its programme for this year. Does that mean that this matter will be transferred to next year's programme? There is always, as I have pointed out, the possibility that the Commission will go back to its draft following the Green Paper. What would that mean? Nothing is clear! We are certainly not reassured by this, particularly since, as I have just said to you, we are perfectly well aware of Mr Bolkestein's intentions. It is essential, therefore, to proceed via legal channels, in other words via a European directive that can be discussed here, so that we can see what the Commission's real intentions are.
I should like to say to you, Commissioner, that what is at stake here is respect for the work of each one of us, respect for the work of the Commission and respect for the work of Parliament, which represents our citizens. I should also like to emphasise, once again, because we have the feeling that the message has not been fully understood, that postal services, as Mr Savary has already said, are something that our citizens rely on. We cannot, therefore, endorse any draft which does not go through the procedure of a directive discussed in this House.
Mr President, for the sake of clarity, I would like to repeat that we do not intend to present a proposal on this subject in our work programme for 2003. However, the whole debate will continue within the context of the launching of the Green Paper.
I would also like to clarify that this initiative was launched against the backdrop of competition concerns regarding the postal sector brought to light in recent European case law and by the Commission. From the outset, this initiative was conceived as a means of enforcing competition law and not as a legislative measure. We are fully aware of the limits of the power of the Commission and of the European Union in what we can decide in this case.
More generally, the Commission considered on the one hand that the situation in the postal market could engender various forms of abusive behaviour by public postal operators. On the other hand, it considered it would be worth exploring whether extending the transparency requirements in question to all incumbents might adequately assuage these concerns.
The debate will definitely continue. I will of course also make sure that my colleague, Mario Monti, is informed of all your best arguments, and we will have an opportunity to come back to this discussion.
Thank you very much, Commissioner.
The joint debate is closed.
The next item is debates on cases of breaches of human rights, democracy and the rule of law.
The next item is the joint debate on the following draft resolutions on the Democratic Republic of the Congo - Ituri Region:
B5-0241/2003 by Johan Van Hecke and Bob van den Bos, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the situation in the Ituri Region of the Democratic Republic of the Congo;
B5-0243/2003 by Nelly Maes, Didier Rod and Marie Anne Isler Béguin, on behalf of the Group of the Greens/European Free Alliance, on the situation in Ituri (DRC);
B5-0249/2003 by Thierry Cornillet, Philippe Morillon and Bernd Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the state of human rights in the Ituri region of the DRC;
B5-0252/2003 by Francisca Sauquillo Pérez del Arco and Margrietus J. van den Berg, on behalf of the Group of the Party of European Socialists, on the situation in Ituri (DRC);
B5-0257/2003 by Joaquim Miranda, Fodé Sylla, Jonas Sjöstedt, Luigi Vinci and Armando Cossutta, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in the Ituri region of the DRC;
B5-0258/2003 by Isabelle Caullery, on behalf of the Union for Europe of the Nations Group, on the situation in the Ituri region, DRC.
Congo is a jungle where people behave like animals and where only the law of the jungle applies. The country is massive, rich in resources and has virtually no state structure that can guarantee stability and security for the population. Foreign troops and national militia, with countless child soldiers among them, have free play to plunder the country of its assets of gold, uranium, oil and diamonds to their heart's content, destroy fields and villages, rape women and girls on a massive scale and assist one ethnic population group in massacring another. The last shred of civilisation has left Congo. Even animals do not behave like this towards each other in the animal world. The human suffering is too awful for words: more than 2 million casualties and many times more injured, traumatised women and countless AIDS and malaria victims.
How does the international community respond? It sends a handful of lightly-armed UN soldiers, described by Uganda's President, Mr Museveni, as constituting a worthless mission. According to him, they stay in their cars while, 50 metres further along, people are being gunned down. On the diplomatic front, agreements are made about the withdrawal of troops and national reconciliation, but these result in precisely more fighting and more irreconcilability. Since the Ugandan soldiers left Ituri, massacres, plundering and rape have become the order of the day there too. This must stop at all costs. A well-equipped international armed force must be set up to assist MONUC and with an extensive mandate to protect the population as a matter of extreme urgency. We certainly do not only need French soldiers. Only far-reaching federalisation of the country with strong, regional governments can provide an answer. The European Union must insist on this. Without drastic reforms, without an actual, working state structure, the Congolese population is at the mercy of the wild animals among people, and only the rule of the jungle applies.
Mr President, the massacres in Ituri are extremely serious events and should indeed be one of the subjects in our debate on human rights. We in the Group of the Party of European Socialists denounce once again the use of the rape of women and girls as a weapon of war and the recruitment of child soldiers. We denounce the problems concerning access to humanitarian aid and the presence of foreign troops on the territory of the Democratic Republic of the Congo. Finally, we denounce the neighbouring countries supporting the armed groups operating within the Democratic Republic of the Congo.
I would also like to draw attention to the peace process and to the urgency of supporting it, further to the so-called Final Act adopted on 2 April in South Africa.
We must not fail to see the wood for the trees. These massacres must not deter us from working for peace in the long term. The government of national unity provided for in the peace agreement must be formed in the Democratic Republic of the Congo. The country needs an integrating government able to compel armed groups to withdraw. The best means of achieving peace is to form a solid and stable integrating government.
The peace agreement timetable provided for the formation of the government of national unity on 28 May. The parties and the rebel groups have presented their lists to the Government. Paradoxically however, it is Mr Kabila's government that is dragging its feet. Once again, I would urge the Congolese authorities to comply with the terms and timetable in the peace agreement. Similar problems are delaying the formation of a Parliament. The measures required to form a Parliament by 10 June, the date set in the peace agreement, are not being taken.
Further, it has become evident that the mandate of the United Nations Observation Mission in the Democratic Republic of the Congo (MONUC) must be amended, as was previously proposed. The United Nations has a mere 5 000 men deployed in a huge country. The MONUC mandate needs to be extended to allow UN troops to intervene between the warring parties. At present they are only there as observers to monitor the cease-fire. In addition, UN troops should be allowed to intervene to protect the civilian population if necessary. This must however remain a United Nations mission. Under no circumstances should foreign troops be deployed, especially troops from countries with interests in the Great Lakes region.
French troops must also abide by the MONUC mandate. Clearly, the presence of foreign troops in this area has been at the root of many of the conflicts that laid waste to the region, including the Rwandan genocide. Consequently, it is necessary to ensure that the United Nations alone is responsible for guaranteeing peace. I therefore believe the House must continue to insist on this.
I would like to take this opportunity to call upon the Commission to direct as much humanitarian aid as possible to help the civil population of the region. These people have been suffering for a very long time.
Mr President, the outbreaks of conflict which are causing such suffering in the Ituri region are yet again giving us cause to regret that our plenary debates on Africa are mere verbal condemnations, regrets and formal resolutions about these instances of extreme violence and the terrible toll they are exacting. This time it is Ituri that has fallen prey to an upsurge in uncontrolled barbarism which is tearing apart the Dark Continent, and in particular the Great Lakes region, while the Western media look on in silence. Next time, next session, which other region among these African countries - which are, in spite of everything, rich countries, perhaps too rich in their misfortunes - will be giving us cause to lament? Of course, the lack of democracy and of inter-ethnic dialogue is blatantly obvious in most of the African Continent. The bases for social and economic development and for the establishment of democracy are being eroded by corrupt and clannish governments, supported, in most cases, by Western democracies with vested interests and by our industrial companies. All too often the health and education systems are reduced to the enrolling of the very young into local militias. However, it would be too easy to stigmatise these local regimes, or to let cultural or continental determinism lead us to accept as inevitable the fate of the hundreds of millions of people who still survive on the Dark Continent.
Yet again I have to repeat myself before the European Parliament in order to emphasise the European Union's great weight, resources and capacity to act. The Community has an enormous amount of room to manoeuvre regarding the misery caused by local regimes and militias. It has enormous human resources at its disposal. It should not be difficult for a Union with 380 million citizens to mobilise the necessary forces to secure a sub-continent, a country and, even more so, a region. It has enormous financial resources: the creation of the basic infrastructures necessary for the development of these countries is an essential element in bringing to an end the era of conflict. It has enormous resources in terms of medical and hospital aid, and in terms of political and institutional transitional advice, the key features being, on the one hand, primary care and, on the other, the hope of lasting peace. We need to do all of this if we, in the European Union of which we are so proud, and which has rallied the hearts of our neighbours to the East and served as an example to Africa in establishing its African Union, are not to shut ourselves away, in our own little enclave of well-being, sheltered from the torments of the rest of the world.
If the European Union, with its resources, with its weight, or as a member of the United Nations, does not take action, what can we expect of the African Union, or what message can we send to it?
We can at least listen to the committed and pro-active voice of South Africa's President Mbeki, urging support for peace and for the courageous efforts being undertaken by Angola and by those countries which have experienced at first hand the violence and the damaging effects of inter-ethnic atrocities
Closer to home, the crisis in Srebrenica has shown us that modern barbarianism is not something that is relegated to other continents. Let us hope that the painful example of Yugoslavia, which is imprinted in our common and Community memory, will give us the necessary impetus to enable us to take massive and immediate action in the Ituri region. Otherwise, how can we say afterwards, to the families and descendants of those who have died in this region, 'We did not know, we could not do anything'?
Mr President, it seems that Africa is neglected by the UN and the rest of the world. Two tribes, the Hemas and the Lendys have been fighting in the town of Bunia in the Democratic Republic of Congo. Hundreds of people have been injured. Many people have been killed and yet, despite the presence of French troops and UN troops in DRC, they are still fighting, they are still killing and there is much trouble and displacement of the population.
The key to all this, as I have said many times before in Parliament, is that until rural areas in Africa have security in terms of land, the economy, rural assets and rural development, there will always be conflict. There will be no democracy in Africa until people have something they can call their own, a stake in the local economies. We are trying to encourage democracy in these countries. Democracy cannot filter from the presidential palace down to the rural areas. It has to grow from rural areas and until we improve the economies of the rural areas, until we provide security for these people through land tenure, through police, a chamber of commerce, political representation, local schools, local hospitals - assets that they can call their own - conflict will continue. We seem to turn a blind eye to this.
I have been an MEP now for four years. I have lived in Africa for many years. My family has been there for 170 years and I know what it is like in the rural areas. It is about time the European Commission, the European Parliament and the Council of Ministers recognise that Africa is not like the US or Europe, where democracy can be understood. You knock on any mud hut in any part of Africa and tell the inhabitant that you have come from the European Parliament. Tell him: 'here are your rights, rights for your women, rights for your children, rights for you to assemble, to worship, to have democracy in your parliament.' As I found out with Mr Goebbels and Mr Van den Bos when we went to Ethiopia, these people ask only for water, seed, peace and security. At the moment they have no stake in their economies. Any rebel leader can come along and say: 'I will give you a hundred dollars, come with me, let us go and plunder, let us go and loot, let us go and fight', and they of course fall prey to that.
We see this in Uganda, we see this in Somalia, we see this in Ethiopia and Eritrea, we see it in Kenya, we see it in Central Africa.
Mr President, the wars going on in the Congo are tribal wars - ethnic wars - which, in terms of their duration and the devastation they cause, are basically comparable to Europe's religious wars of the seventeenth century, such as the Thirty Years War. The Congo has been called a continent in a continent and the disaster there is indeed taking place on a continental scale. The Ituri region should be one of the most beautiful in the world. If peace were to prevail, it could be a centre of tourism and prosperity. That is why - and I would like to make this very clear - our task is not to point the finger arrogantly at others but to provide help by attempting to deploy our troops in the country as part of a robust peacekeeping mission. We really cannot leave this task to the French, no matter how grateful we should be to them.
At present, we spend a great deal of time arguing over the role of the UN. We are moving towards an odd situation in which major powers want to create legitimacy and the UN, with all its shortcomings, is expected to provide the instruments. It has to be the other way round. The UN must provide legitimacy and the world's major stabilising factors must attempt to supply the instruments. For example, a politically and militarily united Europe, in partnership with the United States, can be a peacebuilding factor there, but a group of troops slung together arbitrarily without a mandate cannot. This is not an isolated or indeed a minor problem. In Africa, survival is the problem, and the Congo is its most acute manifestation. These conflicts are also inflamed, not least, by vested interests in the country's resources. We cannot leave the task to the Congo's neighbours, for in many cases, there are ethnic groups in these countries who also have an interest in fanning the flames of conflict in the Congo. As we have seen, the borders are artificial, with ethnically homogeneous peoples living on both sides of them. If there is to be peace, there has to be a new order, and we must make a robust and substantial contribution to achieving this at last.
Mr President, too many people have died in this conflict, killed in a war of fratricide and poverty: out of three and a half million inhabitants two and a half have been dispersed, there are rapes, summary executions and enforced conscription of children to the army and military groups. This death and destruction weigh like lead weights on our consciences too. We cannot fail to feel responsible for the neglect, the indifference, the interests of our multinationals who are greedy for this large country's resources, the colonial heritage, the misdeeds of the international and native communities which are, in reality, mixed, for neither is blameless.
We must act. The peace agreements are in jeopardy, and the different parties fighting are to blame for this in a number of ways, particularly where the various countries have failed to withdraw troops. There must be no more massacres like that which claimed hundreds of victims on 3 April 2003. Kofi Annan has reminded us that the perpetrators of criminal acts must answer for their actions to the international community. That is why we too must step up our efforts to create an international criminal court to try the perpetrators of such crimes.
In my opinion, it is necessary to support and give effect to the calls of various social groupings and movements for MONUC to be given more power and a higher profile. It must fulfil its mandate by taking practical action, implementing peacekeeping measures in the territory, to ensure that there are no more massacres and to guarantee the security of the people, so that the situation in Ituri, where MONUC did nothing and was unable to act although informed of the potential danger of a massacre, is not repeated.
I believe we need the boldness and transparency of a common policy which denies support to regimes which promote war and investigates the allegations made in the UN report against multinational and European firms which are unlawfully exploiting the Congo's wealth. The report records both unlawful funding of the militia and unlawful exploitation of gold, diamonds, oil and coltan. It is no coincidence that so much gold, more than the country's mining capacity, is exported from Uganda, as are so many diamonds, which are not mined in Uganda at all.
I genuinely believe we need to act as quickly as possible to bring peace and development in Uganda: the people need it. We must therefore launch a policy which is genuinely rigorous and transparent.
Mr President, this debate is prompted by the massacre in the East Congolese town of Bunia on 6 May. Sadly, this massacre is only the most recent in a long series of massacres in the east of the country. Beyond the Congo's borders, too - in Burundi and Rwanda - we have witnessed African genocide on a massive scale. Other major features are marauding militia who recruit child soldiers and devastate entire regions, and the ruthless exploitation of natural resources in the region, above all gold, uranium and, indeed, oil. This exploitation is carried out either by troops invited into the country - including some from Zimbabwe, for example - but also by non-invited troops, for example, from Uganda, who seize the country's wealth.
We must ask ourselves one question. Why are Europe and the world looking away? It cannot be because of the oil or gold or other natural resources. In other regions of the world with plentiful natural resources, as in the Gulf, we have an interest in stability, regardless of how we might choose to achieve it. Yet in Africa, we apparently prefer to leave almost everything in a semi-chaotic state in line with the concept of 'might is right'. What I want is for all of us, within the European Union, to put our heads together for once and think about how we deal with Africa. Formal summits on Africa staged by individuals really are not enough. It may be appropriate to ask how we facilitate development in Africa through market access within the WTO framework. That is a debate which we should also engage in for once, and we should not only call for a robust mandate for the United Nations; we should also bring ourselves to the process.
The resolution before us is almost a bit too restrained for my liking, for it makes very few demands of the Council or the Commission. It simply says at one point that we welcome ECHO's humanitarian role. It is indeed to be welcomed, but I think this is really not enough under the circumstances. If we call on the United Nations to do something and welcome the signing of an agreement in Pretoria in South Africa on 6 March, we ourselves must also send our own forces there in order to make our own contribution. I call on the Council and the Commission to take this step.
Mr President, I thank you for these well-informed statements, which demonstrate the European Parliament's commitment to protecting human rights and fighting to secure peace in the Congo.
Mr Khanbhai expressed very well what this is all about on the ground, and also the frustration that we all feel about not being able to move from words to deeds fast enough so as to be able to stop all the violence that is taking place.
The Commission is extremely concerned about the continuing violation of human rights and international humanitarian law in the Democratic Republic of the Congo, particularly in Ituri and the east of the country. We welcome the attention Parliament is drawing to this situation in its resolution this afternoon.
It is clear that thousands have lost their lives in the past eight months in Bunia and the surrounding Ituri province in fierce inter-ethnic fighting. Over the past few days, there have been reports that up to 30 000 people have gone into hiding following further executions and massacres in Bunia. We share the concerns expressed by the United Nations Secretary-General about the danger that the situation might spin out of control. The Commission supports the work of the Ituri Pacification Commission and has been actively trying to bring the parties together.
The withdrawal of foreign troops from the region is, in principle, to be welcomed, but it is clear that the recent withdrawal of Ugandan troops from the area of Bunia has led to a dangerous power vacuum for the moment.
The UN peacekeeping force in the Congo is gradually reinforcing its presence in Bunia, but it is clear that currently it has neither the mandate nor the military resources to provide security for the civilian population. What security means and what it often takes to ensure security should not, as many of you have said, be underestimated. We would welcome the deployment of additional peacekeeping troops in Ituri. There are undoubtedly links between efforts to secure peace in the eastern Congo and the current efforts in Kinshasa to form a transitional government for a reunited and peaceful country.
Long-term peace and stability for eastern Congo will depend in large measure on the success of this transition. The Commission, in its assistance programme, is fully involved in these efforts, whether through humanitarian or development funds. It is essential for all parties to the conflict to protect human rights and to respect international humanitarian law in the areas under their control. It is also necessary to end the impunity of those responsible for violations of human rights and international humanitarian law, given that the Democratic Republic of Congo is a party to the Rome Statute of the International Criminal Court.
Finally, the Commission appreciates the reference to ECHO's work and will of course pursue its humanitarian efforts.
Thank you very much, Commissioner.
The debate is closed.
The next item is the joint debate on the following draft resolutions on Taiwan's observer status at the 56th World Health Assembly:
B5-0240/2003 by Ole Andreasen, Bob van den Bos and Graham R. Watson, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Taiwan's observer status at the 56th World Health Assembly;
B5-0245/2003 by Brigitte Langenhagen and Georg Jarzembowski, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Taiwan's observer status at the 56th World Health Assembly;
B5-0248/2003 by Per Gahrton, Joost Lagendijk and Nelly Maes, on behalf of the Group of the Greens/European Free Alliance, on Taiwan's observer status at the 56th World Health Assembly;
B5-0254/2003 by Margrietus J. van den Berg, on behalf of the Group of the Party of European Socialists, on Taiwan's observer status at the 56th World Health Assembly;
B5-0261/2003 by Gerard Collins, on behalf of the Union for Europe of the Nations Group, on Taiwan's observer status at the 56th World Health Assembly.
Mr President, I believe that especially in view of the spread of entirely new diseases and epidemics in East Asia - SARS is sadly only the tip of the iceberg - it is a matter of urgency that Taiwan, a highly industrialised state which is visited by many people and has great experience in politics and administration, should be integrated into the World Health Organisation, something that this House has demanded on various occasions.
I think it is very regrettable that this matter - which, in the age of globalisation and world travel, is important not only for Taiwan but for everyone - is not being pursued vigorously enough. Of course, we know that Beijing is blocking this; that stands to reason, but I do think it is very regrettable that whereas the Commission has taken, and continues to take, a clear stance here - and I thank Commissioner Wallström for the Commission's exemplary commitment on this issue - the Council can only be described as faint-hearted. On a serious issue such as health and epidemiology, this faint-heartedness on the part of the Council can cost lives. I therefore appeal to the Council of the European Union, to the governments of our Member States, to act resolutely so that Taiwan can join the World Health Organisation at last, and to ensure that these artificial obstacles are overcome. This is not a question of prestige; people's lives are at stake.
Mr President, I can only agree with the previous speaker. I am convinced that increased representation for Taiwan and opportunities for it to participate in various ways in the UN and in the work of other international organisations would contribute to peace and security in the region. The Commission and, in particular, the Member States must pronounce themselves emphatically in favour of such an arrangement. The first opportunity to take action will be the impending meeting of the World Health Organisation in Geneva. It would be unfair if Taiwan, which is one of the countries affected by SARS, were not to be able to make its voice heard and not to be represented in Geneva.
It is gratifying that the European Economic and Trade Office has been set up in Taiwan, something which I think indicates that the EU wants to see increased cooperation.
In this context, it is also important for the EU institutions and the Member States to declare themselves in favour of Taiwan's needing to be able to make its voice heard in all the international forums.
Mr President, I join in the chorus. We are very much in agreement in this House that the spread of the SARS virus has made it more crucial than ever to ensure that we have safeguards to combat epidemics and that these safeguards are as comprehensive as possible.
The SARS virus has also served to highlight the difficulties caused by non-country status, as in the case of Taiwan. In the early stages of the outbreak of SARS in Asia, I understand that the Taiwanese authorities could get very little information from the Chinese, which allowed the virus to spread rapidly across the region. For this reason the Taiwanese have no alternative but to ask the World Health Organisation for help. In a crisis situation such as this, countries or regions in dangerous situations should not be barred from being helped by the international community.
Although Parliament has been right in consistently supporting a one-China policy, we must work to ensure that this commitment does not put people's lives in danger because of bureaucratic wrangling.
A pragmatic approach is needed to these problems when new challenges present themselves. We must change our institutions to deal with these new global realities, and this is one example why.
Therefore, in this resolution we call for observer status for Taiwan at the World Health Assembly to be held in Geneva later this month. It may be that Taiwan will not be recognised as a country, that it cannot be given such a status. However, even if this is the case, we must push for the increased involvement of Taiwan in the Assembly so that at least it has the chance to participate in discussions and in the taking of decisions that affect its own people.
Mr President, it remains to be seen how serious the growing threat of Severe Acute Respiratory Syndrome will become, but Taiwan has already demonstrated a willingness to respond expeditiously to the outbreak, in full cooperation with the WHO. This contrasts favourably with the abysmal response of the authorities in Beijing, whose first response was to find refuge in denial, misinformation and obfuscation. That response led quite rightly to the resignation of China's health minister and to the open admission by the Chinese Government of the seriousness of the outbreak. Nevertheless, Chinese television has so far found it impossible to ask the kind of searching questions which one would expect in a Western democracy.
Sadly, China remains a secretive, repressive, Communist state in spite of free market reforms. Already there is talk of a new glasnost in China. That change is to be welcomed. The initial reaction of the people has been shock and disillusionment, but in time China will be stronger for its openness. Greater honesty with its people and greater debate will help China realise its enormous potential. An attempt to go back to the old ways would simply hinder that process. China can also learn from Taiwan in cooperating fully with the WHO, whilst observer status in its assembly for Taiwan will be of great benefit not only to the organisation itself but also to China.
Cooperation is the politics of the future. We should also reflect in Europe on the need to give powers to public health authorities to contain those with the disease, so that any mass outbreak in Europe can be effectively contained.
In that respect, I have to say with regret that the British Government appears to have followed the example of China's former health minister by pretending there is no problem to deal with in our country. We have a right to expect better than that from our elected representatives and their officials.
Mr President, the issue now under our consideration is actually both urgent and one of human rights, because no human right is more important than the right to health. The attitude adopted by this United Nations body borders on the absurd, because this mission, which took place at the beginning of May, was only undertaken as a result of immense pressure by Taiwan. This almost makes me want to ask the United Nations and its Health Organisation whether they think that the virus is aware of their positions on Taiwan's presence or otherwise in the United Nations. Only those who believe they can control this type of phenomenon with bureaucratic measures could adopt such a position. I therefore wish to congratulate those who have proposed this initiative and I should like to associate myself with their concern that Taiwan should be granted this observer status as quickly as possible.
Mr President, the Commission in principle supports Taiwanese efforts to participate in the work of international bodies and organisations, provided that Taiwan's participation adds value in terms of the objectives of the organisation in question.
However, such participation must be compatible with Taiwan's status and the European Union's one-China policy. In the case of the World Health Organisation, our view is that the first criterion is met. Taiwan has made considerable achievements in the field of public health and is increasingly engaged in international aid and health activities. Moreover, the recent outbreak of SARS, also in Taiwan, shows that Taiwan needs direct channels of communication with, and assistance from, the World Health Organisation. This is also in the interests of the wider international community, including China. All affected areas need to be kept in the loop and the concerted efforts of all are needed to combat this deadly disease.
It should be possible to find a pragmatic formula for some sort of Taiwanese participation in the World Health Organisation which does not involve issues of statehood or sovereignty and is thus in line with our one-China policy. There are precedents for the participation in the World Health Organisation of other non-state bodies or organisations and this shows that solutions can be found, even where WHO rules do not expressly make provision for this. For Taiwan, one possibility could be participation via an NGO. We are currently examining, together with Member States and other major partners, what sort of arrangement could be feasible.
The debate is closed.
The vote will take place after the debates.
The next item is the debate on six motions for resolutions on freedom of expression and religion in Vietnam:
B5-0239/2003, by Bob van den Bos and Graham R. Watson, on behalf of the ELDR Group, on freedom of expression and religion in Vietnam;
B5-0242/2003, by Patricia McKenna, on behalf of the Verts/ALE Group, on freedom of expression and religion in Vietnam;
B5-0244/2003, by Hartmut Nassauer, Hanja Maij-Weggen, Bernd Posselt and Thomas Mann, on behalf of the PPE-DE Group, on freedom of expression and religion in Vietnam;
B5-0253/2003, by Richard Corbett and Margrietus J. van den Berg, on behalf of the PSE Group, on freedom of expression and religion in Vietnam;
B5-0255/2003, by Bastiaan Belder, on behalf of the EDD Group, on freedom of expression and religion in Vietnam;
B5-0256/2003, by Jonas Sjöstedt, Luisa Morgantini and Marianne Eriksson, on behalf of the GUE/NGL Group, on freedom of expression and religion in Vietnam.
Mr President, I believe that there are many of us who are deeply concerned about what is happening in Vietnam. The European Parliament too has expressed its concern on previous occasions. The tendency is to want to break people down and frighten them into silence. There are regular and constant violations of the conventions on freedom of expression, religion and association signed by Vietnam. The list of methods of oppression includes the draft law designed to abolish the right of small farmers to demonstrate peacefully in pursuit of their rights. It is particularly serious when the laws are exploited to oppress people. If Vietnam is to call itself a state governed by law, the laws must protect people's right to express themselves and freely to practise their religion. Vietnam must also stop detaining and harassing dissidents and journalists, and its prisoners of conscience must be released. In this connection, I want especially to mention the UBCV. One of this organisation's leaders, Quang Do, has also been nominated for the Nobel Prize in 2003.
I genuinely wish to assent to this resolution.
Mr President, ladies and gentlemen, the restrictions on freedom of opinion and religion in Vietnam have assumed alarming proportions. Protestants, Buddhists and the members of the Hoa Hoa and Cao Dai groups are being persecuted, threatened and arrested for practising their faith openly. Church dignitaries are being placed under house arrest for years at a time. Information is being deliberately suppressed on a massive scale. For over a year, there has been a directive expressly prohibiting citizens from receiving satellite television broadcasts, and the Ministry of Information is harassing the owners of Internet cafés to log the on-line activities of their customers. The number of journalists and dissidents being intimidated and arrested is steadily mounting. Vietnam has signed the 1996 International Covenant on Civil and Political Rights, which was sponsored by the United Nations. Yet national decrees are being adopted to circumvent this voluntary commitment by the back door, enabling penalties to be imposed on anyone who allegedly poses a threat to national security.
The Group of the European People's Party (Christian Democrats) and European Democrats calls on the Vietnamese Government to fulfil its obligations under international law, and to tolerate and guarantee full freedom of belief and opinion at last. Persecution, harassment and imprisonment of believers and regime critics must stop, and the free flow of information must finally be guaranteed. When human rights are violated on a sustained basis, the sovereignty of the states simply remains on paper, further proof that such governments lack something that is essential to act on a truly sovereign basis.
Unless Parliament's demands are met in the near future, there is only one option: that will be for the European Union to suspend its financial support to Vietnam. I very much hope, Commissioner Wallström, that the Commission will endorse this position.
Mr President, ladies and gentlemen, I wish to address my opening words to those Members who were involved in tabling this resolution on Vietnam, representing the various political groups. I believe that we now have a text that stands out for its rigour in condemning religious persecution and for its boldness in defending human rights in that country.
Secondly, I wish to offer a word of solidarity and of faith to the Buddhist leaders and those of other religious convictions who are fighting for their inalienable right to express themselves in complete freedom and independence from political power, and to the enormous number of victims of the repression and arbitrariness of the regime, including citizens who have expressed their political disagreement by peaceful means, sometimes only through email, as well as small farmers, indigenous Christian minorities and journalists.
Almost three decades have passed since the fall of Saigon and since the reasons which, according to some people, could justify limitations on human rights, freedom and democracy have no longer applied. This is not how things have worked out, however, with the totalitarian regime that installed itself having survived even the fall of the Berlin Wall. Democracy and human rights are on the agenda in every country in the world and must accordingly also be on the agenda in Indochina.
As suggested in the joint resolution that has been proposed, the recent meeting held between the Vietnamese prime minister and the leader of the unified church of Vietnam is a positive sign, must be put to good use and is a good reason for extending the cooperation agreement between the European Union and that country. We must be clear, however, on the need for the human and democratic rights laid down in Article 1 of the agreement, which form the basis of the agreement, to be respected. We will not accept a merely rhetorical interpretation of this article and we believe it represents real progress in these fields, without which the agreement cannot continue indefinitely.
In our view, the Commission must draw up an action plan and a precise and realistic timetable for the Vietnamese authorities to undertake urgent and fundamental reforms, release political prisoners, authorise freedom of worship and rescind recent initiatives that introduce further restrictions to freedom of information, such as access to satellite television.
We therefore hope that the Vietnamese authorities heed the call represented by this resolution and quickly provide signs that they are willing to remedy the current situation. Unless they do, we in the European Parliament will be forced to draw the necessary conclusions.
Mr President, in the opinion of the Communist government in Vietnam, the situation in the fertile Central Highlands is increasingly getting out of hand. After all, that is where the call for independence is louder. The Vietnamese Government itself is to blame for this last-ditch, political cry for help on the part of the original inhabitants of the Central Highlands, namely ethnic minorities. It is responsible for discrimination against indigenous peoples by the ethnic Vietnamese, the so-called Kinh. It is also responsible for land robbery by the Kinh at the expense of the ethnic minorities.
In the Central Highlands, the Vietnamese Government is also adopting a repressive policy against officially unrecognised Protestant churches. This mainly concerns indigenous peoples of the Bana, the Ede and the Zarai. The security services are extremely active in those areas. Soldiers are also billeted with the villagers. I would therefore question what remains of personal freedom and of any religious freedom in the private sphere. Not for nothing have the Vietnamese authorities stationed senior party members from Hanoi, outsiders in other words, in the three Central Highlands provinces. I am certain that the European Union can do something about this oppressive, explosive situation.
First of all, the Union should couple stringent, political conditions to the large sums of money it injects into Vietnamese government projects. In the final analysis, Hanoi has committed itself by international treaty to enforcement of the basic freedoms of expression, association and religion. In addition, following the example of the Dutch Government, for example, the European Commission should, via co-financing organisations, support projects which truly benefit the oppressed ethnic minorities in the Central Highlands. This is at present a major failing in European aid to Vietnam.
The Vietnamese Government refuses to put indigenous peoples from the Dac Lac, Gia Lai and Kon Tum provinces on an equal footing with the Kinh. It does not take them seriously, in other words. It is up to the European institutions to set an example which is worth imitating.
Finally, Council and Commission, in order to have any impact, the European Union should, however, insist upon the Vietnamese authorities' opening up the Central Highlands to foreign observers.
Mr President, considering the suffering, the sacrifices and the dignity of the Vietnamese people in their fight for sovereignty and independence in the face of colonialism and US military intervention, which has destroyed life and nature for future generations with chemical and bacteriological weapons, they do not deserve a government which continues to oppress them and prevents freedom of expression and demonstration.
Of course, progress has been made towards political, economic and democratic openness, including the trade agreement with the United States, the release of prisoners, the announcement of free elections and the Internet. However, this facade of renewal conceals the tragic reality. The 20 000 prisoners released were common criminals, while the political prisoners are still being detained. The Internet, as other Members have reiterated, is actually used for control purposes and satellite broadcasting is banned. Freedom of religion, confirmed formally for both Buddhists and Montagnard Christians, is actually far from being implemented: religious leaders have been imprisoned, there are house arrests and the faithful are under strong pressure to forsake their religion. People are not just being oppressed for their religious belief, however: the rule of law is being violated in the name of national security, a concept we are very familiar with by now.
With our joint resolution, we call upon the European Union to continue its work and to pressurise the Vietnamese Government to pursue dialogue with the religious groups, to put an end to all oppression, to release prisoners and to allow the practical development of political and humanitarian organisations and NGOs.
Mr President, ladies and gentlemen, the European Union is willing to support the Vietnamese people in progressing towards a society in which democracy and the rule of law are the core principles. Vietnam has already made significant advances along this path which deserve to be recognised.
Nonetheless, there are still some very worrying developments. The ASEAN delegation attended the AIPO General Assembly in Hanoi last year and was prepared to visit the Vietnamese authorities and parliamentary colleagues for talks. However, when we were denied access to religious leaders, we felt we had no option but to cut short the visit. That is precisely the point that we want to highlight. There are worrying restrictions on human rights, especially religious freedom. The issue of religious freedom has nothing to do with how Vietnam conducts matters of state. It is wrong to seek to define the exercise of religious freedom as a threat to national security.
We are not interfering in Vietnam's internal affairs. Vietnam can decide for itself which path it wants to take. That is not our responsibility. However, there are fundamental and universal rights which are binding for all of us, and they include the right to practise a religion. There are eminent representatives of Vietnam who, for example, have been here in Europe, in the European Union, and now occupy key positions in the Vietnamese parliament. They know exactly what our positions are. They know that we have no desire to interfere in Vietnam's domestic decisions, and they know that we are prepared to provide help. However, we must insist that political and religious prisoners are released. That is what this House demands.
Mr President, Mr Nassauer is absolutely right. There has been some progress, but quite frankly that progress is not enough. We are talking about fundamental and universal human rights. I stand here as an atheist, but defend the right to freedom of religion, freedom of belief, freedom of association and the freedom to exchange ideas. What do we have to fear from people who have different ideas or different beliefs from us?
We must call upon the Vietnamese Government to do what is absolutely right, which is to respect universal human rights and release prisoners of conscience, to stop detentions and to allow journalists to go about their business, which is to report and criticise.
Let me refer to what was said by my colleagues Mr Mann and Mr Casaca with reference to the cooperation agreements and our association agreements. We have to enforce these human rights clauses otherwise we will never be taken seriously by the international community. We must state clearly that these are our standards and our principles, and that they are non-negotiable.
Mr President, the situation in Vietnam is not good. Mr Mann, Mr Casaca and others have spoken about it at length. The situation is extremely difficult: human rights are not respected and neither are religious rights. There remains much to be done along the road to reform in Vietnam. Nevertheless, for once there are two extremely positive facts which I welcome. First of all I should like to congratulate those Members, and in particular Mr Nassauer, Chairman of the Delegation for relations with the Member States of ASEAN, south-east Asia and the Republic of Korea, as well as Mr Corbett and all the other Members, including Mrs McKenna, who have played a part in the drafting of this text, because it is an extremely good text, a text which does not moralise, but which highlights a certain number of violations of fundamental rights, a series of very specific cases: the case of the Venerable Thich Huyen Quang, Patriarch of the Unified Buddhist Church of Vietnam, of Thich Quang Do, the second in command of that church, of Father Li, of Mr Nguyen Dan Que, of Colonel Pham Que Duong and other very specific cases of dissidents who are victims because of their ideas and their convictions. Many thanks to all those Members.
Thanks are also due for that small gesture, that light which was lit a few weeks ago in Vietnam, when the Prime Minister, Mr Phan Van Khai, met with the Patriarch of the Unified Buddhist Church, Thich Huyen Quang. This was a first. There had not been a meeting of this type since 1981. The Prime Minister addressed the Patriarch, not as 'Comrade', but as 'Venerable'. Their meeting was broadcast on Vietnamese television. It was a first, and it was also an extremely positive sign.
I should also like to thank somebody who is not with us today, and that is Commissioner Patten, because it was his determined action, and that of the Commission delegate in Hanoi and of a certain number of European embassies, and also the United States Embassy, which made it possible for this small gesture, which is a step in the right direction, to take place. I believe that this is an extremely important element. However, we must obviously remain extremely vigilant, and hence the importance of this resolution. In particular we must verify whether the second in command of the Unified Buddhist Church of Vietnam, Thich Quang Do, is released on 1 June, as he should be under the terms of his sentence. Every day we need to verify whether specific reforms are being implemented in Vietnam. Nevertheless, this small light has been lit. It is an invitation to a dialogue, and I believe that we should respond to this invitation to a dialogue which has been extended by the Vietnamese authorities, by making another gesture of dialogue.
Lastly, I should like to thank all those who, day after day, provide us with information, the Vietnamese committees on human rights, and in particular Quê Me, the committee which, for thirty years, has been fighting, day after day, to provide us with information. I should like to thank its President, Mr Vo Von Ai, and its Vice-President, Mrs Penelope Faulkner. It is thanks to them that we have been, and still are, able to draw up such precise and demanding texts, and that we are able to continue our dialogue with our Vietnamese friends.
Mr President, the Commission's overall policy towards Vietnam is to encourage and support continued progress on human rights and democratisation and to raise concerns where abuses occur or where a deterioration in the situation becomes evident.
The Commission works closely with EU Member States in monitoring human rights developments in the country and participates in all démarches to the Government of Vietnam on human rights issues. I can assure honourable Members that the Commission and EU Member States have repeatedly urged the government of Vietnam to strengthen its respect for political and religious freedoms and to further strengthen economic and social freedoms.
Article 1 of the European Community and Vietnam Cooperation Agreement of 1995 states that respect for human rights and democratic principles is the basis of our cooperation. This reference has given the Commission increased possibilities to discuss human rights issues with Vietnam, for example in joint committee meetings held under the agreement.
With the aim of encouraging and supporting the continued commitment of the government of Vietnam to human rights issues, the Commission is currently considering proposing a further reinforcement of the relations in this field. This could be done through the establishment of a mechanism for a structured human rights dialogue, taking account of the experience gained with dialogues that the EU has already established with other countries.
Let me recall that the Constitution of Vietnam guarantees freedom of belief and religion and that the Vietnamese Government officially recognises six religions. The Constitution also specifies that it is forbidden to violate freedom of belief or religion or to take advantage of it, or to act against the laws or policies of the state. This provision is attributed to the desire of the Vietnamese authorities to control the pace of change and to maintain cohesion in their society during the process of transition to a market economy. However, it may also be used against non-approved religious groups which, according to the Vietnamese authorities, engage in political activities or are potential elements of disunity.
Reports of harassment of Christians in Vietnam, especially the Montagnards and Hmong Christians, have increased since the violent uprising in the Central Highlands in 2001, in which some religious groups were reportedly implicated. A number of so far unconfirmed reports since then have alleged repeated actions by local official forces aimed at forcing highlanders to renounce their faith.
Commission President Prodi and Commissioner Patten discussed the situation in the Central Highlands with Vietnam's Prime Minister, Phan Van Khai, during his visit to the Commission last September. They agreed that the Commission would explore, under its financial cooperation programme, specific activities involving, inter alia, ethnic minorities to reduce poverty in the Central Highlands and thus to deal with some of the root causes of problems in the area. A preparatory mission of experts is currently in the field.
As Mr Dupuis has already mentioned, recent, promising, positive signals have been sent out by the Vietnamese Government regarding the still unrecognised Unified Buddhist Church of Vietnam. There has been a meeting between Prime Minister Phan Van Khai and the Supreme Patriarch, the Venerable Thich Huyen Quang. A meeting between the Patriarch and the Venerable Thich Quang Do, another prominent leader of the Unified Buddhist Church, has also been authorised. Although no change with regard to the church's legal status has so far taken place, we believe that these events, as mentioned, are encouraging steps towards enhanced tolerance of religious freedom in Vietnam.
Let me conclude by emphasising that I am convinced that what is needed in Vietnam is continued and more rapid progress in the country's reform programme so that the administration would learn to deal with a wider range of use and appreciate the value of accommodating dissent in the system of government.
I thank all honourable Members of the European Parliament for their very valuable and good speeches.
The debate is closed.
The vote will take place after the debates.
We shall now proceed to the vote on the questions of violation of human rights, democracy and the rule of law.
I declare the session of the European Parliament adjourned.